               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 1 of 62




       1   Todd White
                                                                                      FILED
           1136 57th Street
       2   San Diego, CA 92114                                                        DEC 06 2019
           Telephone I Fax: (619) 354-8752
                                                                                     SUSAN Y. SOONG
       3   toddcwhite6 l 9@gmail.com                                             CLERK, U.S. DISTRICT COURT
                                                                                NORTH DIST-RICT OF CALIFORNIA
       4   Attorneys for Plaintiff

       5

       6

       7

       8                                UNITED STATES DISTRICT COURT

       9                             NORTHERN DISTRICT OF CALIFORNIA

      10   TODD WHITE, and individual,                           CaseNo.:CV       19- ~-· 8 0 1
      11                                                         VERIFIED COMPLAINT FOR DAMAGES,
                               Plaintiff,                        DECLARATORY, AND INJUNCTIVE
      12                                                         RELIEF FOR:

      13        V.                                               (1) BREACH OF CONTRACT;

      14                                                         (2) FRAUD;

      15   PAYP AL, INC., a Delaware corporation, and            (3) UNLAWFUL BUSINESS PRACTICES·
~(J        DOES 1-10,                                            IN VIOLATION OF CALIFORNIA
      16                                                         BUSINESS & PROFESSIONS CODE;

      17                      Defendants.                        DEMAND FOR JURY TRIAL

      18

      19                                    I.     PRELIMINARY STATEMENT

      20             1.   This case involves the well-known currency transfer services PayPal Inc., routinely

      21   violating the attorney-client relationship. Nothing in the putative written agreements between the

      22   parties have prohibited accepting credit and debit cards for receiving attorneys' fees using PayPal's

      23   services. However, it is the currency transfer services customary business practice to provide

      24   another financial institution with umestricted access on demand to funds already on deposit in the

      25   PayPal account which then grants them with ultimate authority for granting refunds of attorney's

      26   fees meanwhile the designated process for resolving these sorts of disputes is referral to the

      27   California State Bar's Mandatory Fee Arbitration Program. Since they are believed to be primarily

      28   responsible for these business practices therefore defendant is sued as Respondeat Superior.
                                                             1
             VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY
                                               RELIEF
        Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 2 of 62




 1                                      II.          JURISDICTION AND VENUE

 2          2.      The Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332

 3   because the controversy involves citizens of different states exceeding the sum or value of

 4   $75,000.00, exclusive of interest and costs.

 5          3.      Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(3), because the

 6   defendant has "minimum contacts in this judicial district" which according to the Secretary of

 7   State's business search website (https://businesssearch.sos.ca.gov) PayPal Inc. maintains physical

 8   business locations at 2211 North First Street, San Jose, CA 95131, and 818 West Seventh Street,

 9   Suite 930, Los Angeles, CA 90017.

10                                            III.    PARTY DESIGNATIONS

11          4.      Defendant PayPal Inc., is a Delaware corporation sued as Respondeat Superior.

12          5.      Plaintiff Todd White, is a citizen of California, at all relevant times a paralegal is

13   subject to the same duty as an attorney specified in subdivision (e) of Section 6068 to maintain

14   inviolate the confidentiality, and at every peril to himself or herself to preserve the attorney-client

15   privilege, of a consumer for whom the paralegal has provided any of the services described in

16   subdivision (a) of Section 6450.

17          6.      The true names and capacities, whether corporate, associate, individual or otherwise

18   of Defendants DOES 1 through 10, inclusive, are unknown to Plaintiff, who therefore sue said

19   Defendants by such fictitious names. Each of the Defendants designated herein as a DOE is legally

20   responsible in some manner for the events and happenings herein referred to and caused injuries

21   and damages proximately thereby to Plaintiff, as herein alleged. Plaintiff will seek leave of court to

22   amend this Complaint to show their names and capacities when the same have been ascertained.

23                                       IV.         FACTUAL ALLEGATIONS

24          7.      On June 4, 2019, plaintiff created a PayPal business account, at which time he

25   reasonably believed that he was entering into a valid contract with PayPal Inc. A true and correct

26   copy of the User Agreement is attached as Exhibit 1 hereto. On October 14, 2019, the PayPal

27   account received a payment in the amount of $100.00. The purchaser sent the payment using a

28   credit card. On October 19, 2019, PayPal received a "chargeback" notification from the purchaser's
                                                     2
       VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY
                                         RELIEF
        Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 3 of 62




 1   credit card company after the purchaser apparently reported that they had problems with the

 2   payment to the credit card company. A "chargeback" occurs when a purchaser requests their credit

 3   card issuer to reverse a transaction after it has been completed. In this instance, the purchaser filed

 4   a complaint with their credit card issuer that the purchase was allegedly made without permission.

 5   According to the User Agreement: "[t]he card issrn~J, not PayPal, determines whether a buyer is

 6   successful when they pursue a chargeback related to a card-funded transaction." PayPal contends

 7   that because the chargeback was processed by the purchaser's credit card company, therefore the

 8   defendant "cannot prevent the chargeback from processing." The defendant sent an e-mail to Mr.

 9   White notifying him of the chargeback on October, 19, 2019, and requesting him to provide

1O   documents they could use to dispute the chargeback with the purchaser's card issuer within 10

11   days. On October 21, 2019, Plaintiff timely responded to the request providing a statement that the

12   payment was for attorney's fees. Thereafter, PayPal made a determination the payment was for

13   "services" which is not eligible for the Seller Protection warranty since according to the User

14   Agreement "Your sale is not eligible for coverage under PayPal's Seller Protection program if ... It

15   involves intangible, non-physical, items, including digital goods, and services. Digital goods are

16   delivered and used in an electronic format, like a song delivered online or through a mobile

17   application." PayPal completed the chargeback on October 31, 2019, finalizing debit of the

18   account, in addition to a $20.00 chargeback fee because the transaction purportedly was ineligible

19   for PayPal Seller Protection which resulted in a negative $116. 73 account balance. Upon receiving

20   Mr. White's internal Complaint with PayPal, the company conducted an additional review and

21   found no errors in the processing of the payment and subsequent chargeback. As of the filing date

22   of this Verified Complaint, PayPal has declined Mr. White's requests for reimbursement.

23                                          FIRST CAUSE OF ACTION

24                                          BREACH OF CONTRACT

25                                            (Against All Defendants)

26          The allegations of each of the preceding paragraphs are re-alleged and incorporated herein

27   by reference.

28          8.       On or about June 4, 2019, Plaintiff and defendant entered into a written agreement
                                                      3
       VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY
                                         RELIEF
        Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 4 of 62




 1   in the State of California, a copy of which is attached hereto as Exhibit 1 and made a part of this

 2   Verified Complaint.

 3          9.       The consideration as set forth in the User Agreement was fair and reasonable.

 4          10.      Plaintiff has performed all conditions, covenants, and promises required by him on

 5   his part to be performed in accordance with the terms and conditions of the contract.

 6          11.      On or about October 19, 2019, the defendant breached the said agreement by the

 7   abovementioned conduct as described in 'i[ 7 of this Verified Complaint.

 8          12.      By reason of defendant breach of said contract as herein alleged, the plaintiff has

 9   suffered damages in a sum exceeding $75,000.00, exclusive of interest and costs.

10          13.      By the terms of said written agreement, the Plaintiff is entitled to recover

11   reasonable attorney fees incurred in the enforcement of the provisions of the agreement.

12                                        SECOND CAUSE OF ACTION

13                                                     FRAUD

14                                            (Against All Defendants)

15          The allegations of each of the preceding paragraphs are re-alleged and incorporated herein

16   by reference.

17          14.      On or about June 4, 2019, defendant falsely and fraudulently represented to plaintiff

18   that terms of the User Agreement are consistent with the laws of the State California.

19          15.      The representations made by defendant were in fact false. The true facts are pleaded

20          16.      When the defendant made these representations they knew them to be false, and

21   these representations were made by defendant with the intent to defraud and deceive plaintiff and

22   with the intent to induce plaintiff to act in the manner herein alleged. At the time defendant made

23   the promises to plaintiff, defendant had no intention of performing them.

24          17.      Plaintiff, at the time these representations were made by defendant and at the time

25   plaintiff took the actions herein alleged, was ignorant of the falsity of defendant's representations

26   and believed them to be true. Plaintiff, at the time this promise was made and at the time plaintiff

27   took the actions herein alleged, was ignorant of defendant's secret intention not to perform and

28   plaintiff could not, in the exercise of reasonable diligence, have discovered defendant's secret
                                                     4
       VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY
                                         RELIEF
         Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 5 of 62




 1
     intention. In reliance on these representations, plaintiff was induced to and did. Had plaintiff
 2
     known the actual facts, he would not have taken such action. Had plaintiff had known of the actual
 3
     intention of defendant, plaintiff would not have taken such action. Plaintiffs reliance on
 4
     defendant's representations were justified.
 5
             18.     As a proximate result of defendant's fraud and deceit and the facts herein alleged,
 6
     plaintiff suffered harms by reason of which plaintiff has been damaged in a sum exceeding
 7
     $75,000.00, exclusive of interest and costs.
 8
             19.     In doing the acts herein alleged, defendant acted with oppression, fraud, and malice,
 9
     and plaintiff is entitled to punitive damages in the sum to be shown according to proof at trial.
10
                                             THIRD CAUSE OF ACTION
11
                                        UNLAWFUL BUSINESS PRACTICES
12
                                    Business & Professions Code § 17200, et. seq.
13
                                                 (Against All Defendants)
14
             The allegations of each of the preceding paragraphs are re-alleged and incorporated herein
15
     by reference.
16
             20.     Plaintiff upon information and belief alleges that defendant has committed unlawful
17
     business practices, as defined by California Business and Professions Code § 17200, et. seq., by
18
     engaging in the unlawful, unfair, and fraudulent business practices alleged herein including
19
     violating the aforementioned statutes and common law as set forth in this Complaint. Further, these
20
     violations resulted in offending established public policy and were immoral, unethical, oppressive,
21
     unscrupulous or substantially injured Plaintiff.
22
             21.     As a result of defendant's wrongful conduct, Plaintiff has suffered various damages
23
     and injuries according to proof at trial.
24
             22.     Plaintiff seeks injunctive relief enjoining Defendant from engaging in the unlawful
25
     business practices described herein.
26
             23.     Plaintiff further seeks restitution, disgorgement of sums wrongfully obtained, costs
27
     of suit, reasonable attorneys' fees, and such other and further relief as the Court may deem just and
28
                                                         5
       VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY
                                         RELIEF
        Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 6 of 62




 1   proper.

 2             24.    As a result of the acts of Defendants, and each of them, Plaintiff have been damaged

 3   in that they have suffered losses of money, and paid for higher loan costs and interest than is just,

 4   proper and legal.

 5             25.    Plaintiff are entitled to an award of damages and disgorgement of profits in an

 6   amount to be proven at the time of trial.

 7                                         VI.    PRAYERFORRELIEF

 8             WHEREFORE, Plaintiff, prays for judgment as follows:

 9             1.      General Damages of $75,000.00.

10             2.     Punitive Damages.

11             3.      Restitution and Disgorgement.

12             4.     Attorney's Fees and Costs.

13             5.     Injunctive Relief.

14             6.     All Such Relief as the Court Deems Just and Proper.

15                                         VII.   DEMAND FOR JURY TRIAL

16             Plaintiff respectfully demands a jury trial on all issues triable to a jury.

17

18   Date: December 2, 2019                            By:   __,__C-=:..._:,,;--r_k
                                                                           __      #_~_·
                                                                                      --
19                                                               Attorneys for Plaintiff

20

21

22

23

24

25

26
27

28
                                                             6
       VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY
                                         RELIEF
        Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 7 of 62




 1                                              VERIFICATION

 2          I, TODD WHITE, have read the foregoing Complaint for Damages, Restitution, Injunctive

 3   Relief, attachment of Exhibit 1, and declare under penalty of perjury under the laws of the United

 4   States of America that the foregoing is true and correct and that this Verification was executed on

 5   December 2, 2019, in San Diego, California.

 6

 7

 8                                                       TODD WHITE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25
26
27
28
                                                     7
       VERIFIED FIRST AMENDED COMPLAINT FOR DAMAGES, RESTITUTION, AND DECLARATORY
                                         RELIEF
Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 8 of 62




            EXHIBIT 1
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 9 of 62




PA YPAL ACCOUNT USER AGREEMENT

This user agreement will be effective for all users as of September 3, 2019.

Welcome to PayPal !

This user agreement is a contract between you and PayPal, Inc. governing your use of your PayPal account and
the PayPal services. It applies to U.S. Pay Pal accounts only. If you are an individual, you must be a resident of the
United States or one of its territories and at least 18 years old, or the age of majority in your state of residence
to open a U.S. PayPal account and use the PayPal services. If you are a business, the business must be
organized in, operating in, or a resident of, the United States or one of its territories to open a U.S. PayPal
account and use the PayPal services.

By opening and using a PayPal account, you agree to comply with all of the terms and conditions in this user
agreement. The terms include an agreement to resolve disputes by arbitration on an individual basis. You also
agree to comply with the following additional policies and each of the other agreements on the Legal
Agreements page that apply to you:

•   Privacy Statement
•   Acceptable Use Policy
•   Electronic Communications Delivery Policy (E-Sign Disclosure and Consent)

Please read carefully all of the terms and conditions of this user agreement, terms of these policies and each of
the other agreements that apply to you.

We may revise this agreement and any of the policies listed above from time to time. The revised version will be
effective at the time we post it, unless otherwise noted. If our changes reduce your rights or increase your
responsibilities we will post a notice on the Policy Updates page of our website and provide you at least 21 days
advance notice for personal accounts and at least 5 days advance notice for business accounts. By continuing
to use our services after any changes to this user agreement, you agree to abide and be bound by those
changes. If you do not agree with any changes to this user agreement, you may close your account.


ABOUT YOUR ACCOUNT

Opening a PayPal Account

We offer two types of PayPal accounts: personal PayPal accounts and business PayPal accounts, both covered
by this user agreement.

All PayPal accounts let you do things like:

•   Send and receive money.
•   Buy things online, using mobile devices or in stores.
•   Make payments using your credit card, debit card, bank account, or other payment options, including
    funds held as balance in a business PayPal account (if we have verified the required identifying
    information you provide to us) or funds held in a PayPal Cash or a PayPal Cash Plus account linked to a
    personal Pay Pal account if you choose to open a PayPal Cash or a PayPal Cash Plus account. The term "Cash
    Account" in this user agreement will be used to refer to either a PayPal Cash or a PayPal Cash Plus account.
    More information about Cash Accounts can be found in the PayPal Cash and PayPal Cash Plus Account
    Terms and Conditions.



Page   11
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 10 of 62




•   Accept credit card, debit card, bank account, Cash Account and other payment methods from others.

You are responsible for maintaining adequate security and control of any and all IDs, passwords, personal
identification numbers, or any other codes that you use to access your PayPal account and the PayPal services.
You must keep your mailing address, email address and other contact information current in your PayPal
account profile.

Personal PayPal accounts

If you primarily need to make purchases and send money to family and friends, a personal PayPal account is
probably right for you. With a personal PayPal account you can do things like:

•   Send and request money from friends and family.
•   Buy goods and services.

You can also use a personal PayPal account to receive money for the sale of goods and services and hold that
money in a linked Cash Account or transfer it to a linked bank account or debit card if you do not open a Cash
Account, but if you plan to use your personal PayPal account primarily to sell things, you should open a
business PayPal account. You can also convert your personal PayPal account to a business PayPal account
should circumstances change.

Business PayPal accounts

We recommend business Pay Pal accounts for people and organizations that primarily use PayPal to sell goods or
services or accept donations, even if your business is not incorporated. With a business PayPal account, you can
do things like:

•      Use a company or business name as the name on your business PayPal account.
•      Allow up to 200 employees access to some of the features of your business PayPal account.
•      Sign up for PayPal products that meet your business needs.

Business PayPal accounts may be subject to fees that differ from the fees applicable to personal accounts.

By opening up a business PayPal account or converting a personal PayPal account to a business PayPal
account, you certify to us that you are using it primarily for a business or commercial purpose. You also
consent to PayPal obtaining your personal and/or business credit report from a credit reporting agency at
account opening and whenever we reasonably believe there may be an increased level of risk associated
with your business PayPal account.

Commercial Entity Status

If the activity through your business PayPal account reaches certain thresholds or involves certain business
segments or activities, you are required by the card networks to agree to a Commercial Entity Agreement to
allow you to continue accepting Visa and MasterCard payments. In this case, these Commercial Entity
Agreements will apply to any payment processed by PayPal on your behalf and will form part of this user
agreement.

Closing Your PayPal Account

You may close your PayPal account and terminate your relationship with us at any time without cost, but you
will remain liable for all obligations related to your PayPal account even after the PayPal account is closed. When
you close your PayPal account, we will cancel any scheduled or incomplete transactions. If you have a Cash


Page   I2
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 11 of 62




Account linked to a personal PayPal account, you must withdraw or transfer any funds held in your Cash
Account before closing your personal PayPal account, and closing a personal PayPal account will result in PayPal
automatically closing any linked Cash Account. If you have a business PayPal account, you must withdraw or
transfer any balance from your business PayPal account before closing it, and if you have not provided
the required identifying information to us, or if we are unable to verify the required identifying information you
provide, you must transfer any balance in your business PayPal account to a linked bank account or debit card.
You cannot withdraw or transfer digital gift certificates/cards that are purchased through PayPal Digital
Gifts and linked to your personal or business PayPal account as payment methods. However, even without your
PayPal account, you can still use the codes you received by email when you purchased the gift certificates/cards
to make purchases.

In certain cases, you may not close your PayPal account, including:

•      To evade an investigation.
•      If you have a pending transaction or an open dispute or claim.
•      If your PayPal account has a negative balance.
•      If your PayPal account is subject to a hold, limitation or reserve.

link or Unlink a Payment Method

You can link or unlink a credit card, debit card, a U.S. bank account or PayPal Credit to your PayPal account as a
payment method. You can also link a Cash Account to your personal PayPal account as a payment method and
unlink the Cash Account by withdrawing all funds and closing it. Please keep your payment method
information current (e.g. credit card number and expiration date). If this information changes, we may update
it using information and third party sources available to us without any action on your part. If you do not want
us to update your card information, you may remove your payment method from your PayPal account. If we
update your payment method, we will keep any preference setting attached to such payment method. You
may choose to confirm your card, so that we can verify that the card is valid and that you are the card owner.
To do this, we will charge $1.95 to the card. After the card is confirmed, we will immediately refund this
amount to the card.

Receiving Funds, Holding a Balance or Transferring Funds

Personal PayPal accounts

Money sent to your personal PayPal account cannot be held as a balance in your personal PayPal account.
When you receive money to your personal PayPal account, you can:

•      transfer the money via a standard transfer to your bank account linked to your persona I PayPal account for
       free;
•      transfer the money via an Instant Transfer to an eligible debit card or bank account linked to your personal
       PayPal account, subject to the fees applicable to such transfers that can be found on the Fees for
       Transferring Funds (for personal PayPal accounts) table (see Exhibit A-1 to this pdf copy of the user
       agreement) and that will be disclosed to you in advance each time you initiate such a withdrawal;
•      request PayPal to send the money to you by check (subject to a non-refundable fee of $1.50, which will be
       deducted from the amount of the withdrawal). If you request a paper check from us, you must cash it
       within 180 days of the date of issuance, or we will return the funds to your linked Cash Account if you have
       one or hold the funds on your behalf and retain the non-refundable fee of $1.50. We will not send a check
       to a post office box, and we will only send a check to an address once we have confirmed that it belongs to
       you;




Page   I3
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 12 of 62




•      open a Cash Account to hold the money as a balance in your Cash Account for purchases or to transfer
       funds to friends and family members. A Cash Account is separate account from your personal PayPal
       account. If you open a Cash Account, we will automatically link your Cash Account to your personal PayPal
       account. More information about Cash Accounts can be found in the PayPal Cash and PayPal Cash Plus
       Account Terms and Conditions.

You also cannot transfer money to your personal PayPal account to be held as a balance in your personal PayPal
account. You will need to open a Cash Account to hold the money as a balance in your Cash Account, which can
be used for purchases or to transfer funds to friends and family members. More information about Cash
Accounts can be found in the PayPal Cash and PayPal Cash Plus Account Terms and Conditions.

Except as provided below, any balance in your Cash Account and any funds sent to you which have not yet
been transferred to a linked bank account or debit card if you do not have a Cash Account represents an
unsecured claim against PayPal and is not insured by the Federal Deposit Insurance Corporation (FDIC).

PayPal combines your PayPal funds with the PayPal funds of other PayPal users and invests those funds in liquid
investments in accordance with state money transmitter laws. PayPal owns the interest or other earnings on
these investments. These pooled amounts are held apart from PayPal's corporate funds, and PayPal will neither
use these funds for its operating expenses or any other corporate purposes nor will it voluntarily make these
funds available to its creditors in the event of bankruptcy.

If you have a PayPal Cash Card debit card as part of a Cash Account, that Cash Account will have pass-through
FDIC insurance as further detailed in the PayPal Cash and PayPal Cash Plus Account Terms and Conditions.

Business PayPa/ accounts

Money sent to a business PayPal account can be held directly as balance in the business PayPal account. The
balance functionality in your business PayPal account will differ depending on whether we have been able to
verify the required identifying information that you provide to us.

The required identifying information is:

•      For sole proprietorships: name, physical address, date of birth and taxpayer identification number; or
•      For other types of business legal entities: business name, business address, taxpayer identification
       number, and proof of business existence.

If we have not verified the required identifying information, a balance in your business PayPal account can only
be held in your business PayPal account and transferred to a linked bank account or debit card or you can
request PayPal to send you the money by check (subject to a non-refundable fee of $1.50, which will be
deducted from the amount of the withdrawal). Your balance may also be used to fund payments or money
owed to PayPal, such as payments on your PayPal Working Capital account or monies owed for refunds or
charge backs.

If we have verified the required identifying information, a balance can be held in your business Pay Pal account,
transferred to a linked bank account or debit card, used to make purchases or send money to others.

If you have a business PayPal account and we have verified the required identifying information that you have
provided to us, you may transfer money to the balance of your business PayPal account from any bank account
linked to your business PayPal account by requesting an electronic transfer from your bank account. If we have
not verified the required identifying information that you have provided to us, you cannot add funds to your
balance in a business PayPal account.



Page   I4
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 13 of 62




You can withdraw balance from your business PayPal account by:

•      transferring it via a standard transfer to a bank account linked to your business PayPal account for free,
•      transferring it via an Instant Transfer to an eligible debit card or bank account linked to your business
       PayPal account, subject to the fees applicable to such transfers that can be found on the Fees for
       Transferring Balance (for business PayPal accounts) table (see Exhibit A-2 to this pdf copy of the user
       agreement) and that will be disclosed to you in advance each time you initiate such a withdrawal,
•      withdrawing it from an ATM (automated teller machine) if you have a PayPal-branded debit card (fees may
       apply), or
•      Requesting a check from us (subject to a non-refundable fee of $1.50, which will be deducted from the
       amount of the withdrawal). If you request a paper check from us, you must cash it within 180 days of the
       date of issuance, or we will return the funds to your balance in your business PayPal account and retain the
       non-refundable fee of $1.50. We will not send a check to a post office box, and we will only send a check to
       an address once we have confirmed that it belongs to you.

Any balance you hold in your business account represents an unsecured claim against PayPal and is not insured
by the Federal Deposit Insurance Corporation (FDIC).

PayPal combines your PayPal funds with the PayPal funds of other PayPal users and invests those funds in liquid
investments in accordance with state money transmitter laws. PayPal owns the interest or other earnings on
these investments. However, the claim against PayPal represented by your PayPal funds is not secured by these
investments and you do not have any ownership interest (either legal or beneficial) in these investments. These
pooled amounts are held apart from PayPal's corporate funds, and PayPal will neither use these funds for its
operating expenses or any other corporate purposes nor will it voluntarily make these funds available to its
creditors in the event of bankruptcy.

Restrictions on transfers or withdrawals from PayPal accounts

To protect us and our users from loss, we may delay a withdrawal, in certain situations, including if we need to
confirm that you have authorized the withdrawal or if other payments to your PayPal account have been
subject to a reversal (for example, as a result of a chargeback, bank reversal or dispute by a buyer). If we place
a limitation on your PayPal account, a payment is subject to a hold, or your account or an associated account
has a negative balance in any currency while a withdrawal from your PayPal account is pending, you will have to
reinitiate the withdrawal once the limitation or hold has been lifted, or negative balance is fully paid off.

We may set limits on your withdrawals, and you can view any withdrawal limit by logging into your PayPal
account. Completing two out of three of the following steps can help us verify your PayPal account, which may
allow us to remove any withdrawal cap:

•      Verifying your bank account.
•      Linking and confirming your credit or debit card information.
•      Providing your social security number.

Managing Your Money in Multiple Currencies

Holding currency other than U.S. dollars

Your balance in your business PayPal account or in your Cash Account, if you have one, may be held in
currencies other than U.S. dollars.




Page   I5
                Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 14 of 62




If you hold a balance in your business PayPal account or in your Cash Account:

•       We may allow you to convert the funds to balance in another currency. If you convert funds in your
        account, PayPal's transaction exchange rate (including our currency conversion spread) will be used. We
        may, at our discretion, impose limits on the amount of money you can convert or the number of
        conversions you can perform.
•       You may only withdraw the funds in U.S. dollars. In order to withdraw funds in your account held in
        another currency you will have to convert the currency to U.S. dollars, or it will be converted for you at the
        time of your withdrawal. PayPal's currency conversion rate, including our currency conversion spread, will
        be used.

To receive money in a currency your account is not currently configured to accept, it may be necessary to create
a balance in your business PayPal account or in your Cash Account, in that currency or convert the money into
another currency. Certain currencies can only be received by converting the money into another currency that
PayPal allows you to hold. If the money is converted, PayPal's transaction exchange rate (including our currency
conversion spread l will be used.


You are responsible for all risks associated with maintaining multiple currencies in a PayPal Cash Account or
business PayPal account. You may not manage or convert multiple currencies for speculative trading purposes,
conversion arbitrage, conversion options, or any other activity that PayPal determines is primarily for the
purpose of gaining or making money based on currency conversion rates. PayPal may hold, cancel, or reverse
any transaction we determine to violate this policy.

How we convert currency

If PayPal converts currency, it will be completed at the transaction exchange rate we set for the relevant
currency exchange. The transaction exchange rate is adjusted regularly and includes a currency conversion
spread (described below) applied and retained by us on a base exchange rate to form the rate applicable to
your conversion. The base exchange rate is based on rates within the wholesale currency markets on the
conversion day or the prior Business Day; or, if required by law or regulation, set at the relevant government
reference rate(s).

For some uses of your PayPal accounts, PayPal may determine currency conversion is necessary. For any of the following
transactions that involve a currency conversion, the currency conversion spread is 3.75% or such other amount as may be
disclosed to you during the transaction:


    •      Paying for goods or services in a currency other than the currency the goods or services are listed in.
    •      Sending money to a friend or family member such that they receive a different currency from the currency you pay
           in.
    •      Sending money using PayPal's Payouts or MassPay products such that your recipients receive a different currency
           from the currency you pay in.

For all other transactions involving a currency conversion, the currency conversion spread is 3.0% or such other amount as
may be disclosed to you during the transaction.

Currency conversion choices

When your payment is funded by a debit or credit card and PayPal determines a currency conversion is
necessary, you consent to and authorize PayPal to convert the currency in place of your debit or credit card
issuer. You may have the right to have your card issuer perform the currency conversion, if applicable for that
card issuer and network. Currency preference selections may be presented to you in various forms, including a


Page    I6
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 15 of 62




choice of which currency is used for the transaction, whether PayPal or your card issuer performs the
conversion, or which conversion rate is used for the transaction, and may be made available individually for
each card and for each automatic payment agreement. If your card issuer converts the currency, your card
issuer will determine the currency conversion rate and what fees they may charge.

PayPal will always perform the conversion for transactions where your Cash Account balance, business PayPal
account balance or linked bank account is the payment method.

Account Statements

You have the right to receive an account statement showing your PayPal account activity. You may view your
PayPal account statement by logging into your PayPal account. If you have a Cash Account linked to your
personal PayPal account, you will receive two statements: one showing all transactions in your personal PayPal
account and an additional statement showing only transactions involving your Cash Account.

SENDING MONEY AND BUYING

Sending Money to a Friend or Family Member

Sending money

You can send money to a friend or family member using the send money feature in your PayPal account
(sometimes called "personal payments" or "peer-to-peer/P2P payments"). You can send money to a friend or
family member even if they don't have a PayPal account at the time you send them money, using their email
address or mobile number in any currency that PayPal supports, and you can choose which payment
method you want to use. If the person to whom you are sending money does not have a PayPal account, they
can claim it by opening a PayPal account. If they don't claim it, it will be refunded to you.

We may, at our discretion, impose limits on the amount of money you can send, including money you send for
purchases. You can view any sending limit by logging into your PayPal account.

When you send money to a friend or family member who has a PayPal account, one of two things may
happen: they may accept or decline the money. If they decline to accept the money, the money (including any
fees you were charged) will be refunded to:

•      The original payment method you used for the transaction, if you used a credit card, debit card, PayPal
       Credit, a Cash Account, or balance in a business PayPal account as the payment method, or
•      The balance in your business PayPal account or the balance in your Cash Account linked to your personal
       PayPal account if you used a bank account as the payment method and we cannot refund it to your bank
       account. If you do not have a Cash Account linked to your personal PayPal account, the money will be
       waiting for you to claim by using one of the available transfer methods under Receiving Funds, Holding a
       Balance or Transferring Funds for personal PayPal accounts.

Fees for Sending Money to Friends and Family

The fees applicable to sending money can be found on our Fees for Sending Money to Friends and Family table
(see Exhibit B to this pdf copy of the user agreement) and will be disclosed to you in advance each time you
initiate a transaction to send money to a friend or family member. If you convert money in your Cash Account
balance or in your business PayPal account balance from one currency to another before sending money,
PayPal's transaction exchange rate (including our currency conversion spread) will be used. If you use your




Page   I7
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 16 of 62




credit card as the payment method when sending money, you may also be charged a cash-advance fee by your
card issuer.

If you send money to a friend or family member from a third party (non-PayPal) website or by using a third
party's product or service, then the third party will determine if the sender or recipient pays the fee. This will be
disclosed to you by the third party before the payment is initiated.

You can also use the send money feature in your PayPal account to pay for goods or services. You will not be
charged any transaction fee for sending money to purchase goods or services as I ong as you choose the "send
money to pay for goods and services" feature in your PayPal account. In that case, the seller will pay a fee. You
must not use the "send money to a friend or family member" feature in your Pay Pal account when you are
paying for goods or services.

Buying Something From1 or Returning Something to1 a Seller Who Accepts PayPal

How to buy something

You can buy something from a seller who accepts PayPal, in any currency that the seller accepts and that PayPal
supports using any payment method linked to your PayPal account. This includes, for example:

•      Buying something at an online retailer's website and selecting PayPal as your payment method at
       checkout.
•      Sending money to a seller for goods or services.
•      Using your PayPal account to buy something at a seller's physical store.

If the seller you are buying from sells goods or services and that seller does not already have a PayPal account,
they can claim your payment by opening a PayPal account. If they don't open a PayPal account within 30 days,
your purchase will be refunded.

In order to manage risk, PayPal may limit the payment methods available for a transaction when you buy
something. In addition, payment methods may be limited for certain sellers or if you make a PayPal payment
through certain third party websites or applications.

When you authorize a payment to a seller who accepts PayPal, some sellers may take up to 30 days to complete
the transaction. In the.se instances, your payment may appear as a pending order in your PayPal account. In
that case, your authorization of the payment will remain valid until the seller completes the transaction (but no
longer than 30 days). If you used a debit or credit card as the payment method, your de bit or credit card issuer
also may show a pending authorization for a period of time until they release the hold or receive a completed
transaction. If your payment requires a currency conversion by us, PayPal's transaction exchange rate (including
a currency conversion spread) will be used, and may be the rate at the time the payment is processed.

Fees

When you buy something from a seller who accepts PayPal you don't pay a fee to PayPal. If PayPal performs a
currency conversion for your purchase, PayPal's transaction exchange rate (including our currency
conversion spread) will be used. Your debit or credit card issuer may also charge you a separa.te fee for non-
U.S. transactions.

In addition you may be required to pay a fee to Pay Pal if you are making a purchase using PayPal Business
Payments and the seller discloses to you that you, as the buyer, must pay the fee.




Page   I8
             Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 17 of 62




Payment review

When PayPal identifies a potentially high-risk transaction, we review the transaction more closely before
allowing it to proceed. When this happens, PayPal will place a hold on the transaction and notify the seller to
delay shipping of the item. As a buyer, this may delay your receipt of the item you purchased. If we clear the
transaction, we will notify the seller and direct them to ship the item. If we don't clear the transaction, we will
cancel it and return the funds to you, unless we are legally required to take other action.

Automatic payments

You can agree with a seller who accepts PayPal to use PayPal as the payment method for future purchases with
that seller. This agreement is between you and the seller and allows you to pay the seller on a one-time, regular
or sporadic basis. Examples of automatic payments that can be arranged by you either with a seller or with
PayPal include those that PayPal calls a "billing agreement," "subscription," "recurring payment," "reference
transaction," "preauthorized transfer" or "preapproved payment."

You may cancel an automatic payment up to 3 Business Days before the date of the next scheduled payment
from your account settings or by contacting us through the PayPal Help Center, or by calling PayPal at (888)
221-1161. Once your automatic payment is canceled, all future automatic payments under your agreement
with that seller will be stopped. If you cancel an automatic payment, you may still owe the seller money for the
purchase or have additional obligations to the seller for any goods or services that you receive but have not
paid for.

If you have given advance authorization, either to a seller or to PayPal, that permits a seller to take or receive
payments from your PayPal account on a regularly recurring basis (for example, every month or otherwise on a
routine billing cycle), and if such payments will vary in amount, you have the right to advance notice of the
amount and date of the transfer from the seller at least 10 days before the transfer is made. If the seller
provides the option, you may choose to receive this advance notice only when the a mount of your automatic
payment will fall outside a range established between you and the seller.

If you have authorized an automatic payment and PayPal performs currency conversion for an automatic
payment transaction, PayPal will use the transaction exchange rate (including PayPal's currency conversion
spread) in effect at the time the automatic payment transaction is processed.

Refunds

When you buy something from a seller online using PayPal and the transaction is ultimately refunded, the
money will typically be refunded to the original payment method you used for the transaction if you used a
debit card, credit card, PayPal Credit, or a balance in your Cash Account or business PayPal account.

If you used a bank account linked to a personal PayPal account as the payment method for the transaction, we
will attempt to refund the money to your bank account. If we are unable to do so, we will refund the money to
your linked Cash Account if you have one. If you do not have a Cash Account, the money will be waiting fqr you
to claim by using one of the available transfer methods under Receiving Funds, Holding a Balance or
Transferring Funds for personal PayPal accounts.

If you used a bank account linked to a business PayPal account as the payment method for the transaction, we
will attempt to refund the money to your bank account. If we are unable to do so, we will refund the money to
your balance in your business PayPal account.

Page   I9
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 18 of 62




For purchases you make in a seller's store location that you paid for using your personal PayPal account and the
transaction is ultimately refunded, the money will be refunded to your Cash Account if you have one. If you do
not have a Cash Account, the money will be waiting for you to claim by using one of the available transfer
methods under Receiving Funds, Holding a Balance or Transferring Funds for personal PayPal accounts.

For purchases you make in a seller's store location that you paid for using your business PayPal account and the
transaction is ultimately refunded, the money will be refunded to your balance in your business PayPal account.

If you used Pay with Rewards to fund your transaction, your refund will be processed back as a dollar amount:
depending on your card agreement with your issuer, your issuer may or may not credit your purchase back to
your reward balance.

If PayPal performed currency conversion for your transaction and a refund is issued:

•      Within 1 day of the date of the original payment, PayPal's transaction exchange rate used at the time of
       the original payment will apply.
•      Beyond 1 day of the date of the original payment, PayPal's transaction exchange rate on the date of the
       refund will apply.

Money will be refunded in the currency you paid; or if we are unable to refund in the currency you paid, in your
primary holding currency; or we are unable to refund in your primary holding currency, then in U.S. dollars.

Payment Method Used for My Transaction

Selecting a preferred payment method

You can choose any of the payment methods in your PayPal account as your preferred payment method. You
can select a preferred payment method in your account preferences on www.paypal.com or in the PayPal app.
There may be times when your preferred payment method cannot be used, for example, if you select a credit
card that is expired.

You can set separate preferred payment methods for online transactions, in-store transactions and automatic
payments.
                                  I
If you have chosen a preferred payment method, it will be shown as the primary method of payment.

If no preferred payment method, it's still your choice.

The availability of certain payment methods may be limited based on that particular seller or the third party
website you are using to complete the transaction.

If you have not selected a preferred payment method, or your preferred payment method is unavailable, we will
show you available payment methods, including the payment method you used most often or most recently, at
the time of transaction. You,can also click on the "Manage" link to see all of your available payment methods,
or add a new one, and select a payment method during the transaction.

Backup payment method

Certain one-time online transactions may require that a backup funding method be used in the event that your
selected or preferred payment method is unavailable. In those instances, the backup funding method may be



Page   I 10
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 19 of 62




displayed to you on your transaction review page, before you complete the transaction. Note that this only
applies for one-time, online transactions, and not for in-store or automatic payments. If PayPal determines
currency conversion is necessary for a transaction that also requires a backup payment method, you may not
be able to separately choose whether PayPal or your card issuer performs the currency conversion on your
backup payment method.

Sending money to friends and family

When you send money to friends and family within the U.S. using balance in your Cash Account linked to your
personal PayPal account, the balance in your business PayPal account, or your bank account, we waive all fees,
so we always show you these payment options first, even if you have a set preferred payment method for your
online purchases. Remember, you always have the choice to select any payment method in your PayPal account
by clicking the "Change" link on the Send Money page. If you select a payment method with a fee, we will
always show you the fee before you send money.

Automatic payments

Some sellers allow you to store PayPal as the way you pay when making purchases on their site, so you can
check out faster. Often, this entails creating an agreement with the seller that permits them to request that we
charge your PayPal account each time you make a purchase. If the seller provides the option, you may choose
to receive this advance notice only when the amount of your automatic payment will fall outside a range
established between you and the seller. To help minimize disruptions in your automatic payments, we may
update your Payment Method information, see Link or Unlink a Payment Method.

When you first set up an agreement, your preferred payment method (if you have one selected) will be shown
first. We will also show you other payment methods you have available in your PayPal account that you can
instruct the seller to use. For example, you can instruct your monthly movie subscription service to always
charge your credit card for the monthly cost. The payment method you select will be used for every future
transaction with that seller, unless you change it in your account settings on www.paypal.com or the payment
method is unavailable (e.g., because the credit card has expired).

There are a few sellers where you can select PayPal as the method of payment for future transactions, but you
won't be shown the specific payment method that will be used. When setting up an agreement with one of
these sellers, the payment method used will be in the following order, if applicable: 1. Cash Account (if one is
linked to your personal PayPal account) or balance in your business PayPal account (if we've been able to verify
the required identifying information you provide to us); 2. Bank account; 3. PayPal co-branded debit card; 4.
PayPal co-branded credit card; 5. Debit card; 6. Credit card; and 7. E-check. This is also the order of payment
methods that will be used if a previously selected payment method to be used in a seller agreement is
unavailable.

You can cancel any agreement in your account settings on www.paypal.com.

Bank account transfers

When you use your bank account as a payment method, you are allowing PayPal to initiate a transfer from your
bank account to the recipient. For these transactions, PayPal will make electronic transfers from your bank
account in the amount you specify. You authorize PayPal to try this transfer again if the initial transfer is
rejected by your bank for any reason.

E-check



Page   I 11
                Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 20 of 62




E-check is a payment method where you use your bank account as your payment method, and the payment is
not received by the recipient until the transaction is processed from the bank. This process usually takes 3-5
Business Days, but this amount of time will increase if the payment is sent from a bank account located outside
the United States.

Pay with Rewards

PayPal may allow you to redeem rewards associated with your eligible card(s) when making a purchase with
your PayPal account through PayPal's Pay with Rewards program. PayPal may share with you and receive
information from your issuer about your issuer accounts to complete the redemption of your rewards when
using PayPal's Pay with Rewards program. The exchange of this information is necessary to complete the
purchase when you select the Pay with Rewards redemption option.

All Pay with Rewards redemptions are subject to the terms of your card agreement with your card issuer. Pay
with Rewards is only available for eligible purchases with certain merchants, and PayPal or your issuer may limit,
suspend, or terminate your ability to redeem rewards at any time in accordance with this user agreement and
your card agreement. Your issuer determines the value of rewards redeemed through PayPal and available
redemption methods (e.g., to pay for your purchase or for a statement credit).

There may be a delay between checkout and processing of your payment. Only rewards available upon
processing of your payment will be used. Because your reward balance and/or transaction balance may change,
whenever you request to redeem rewards for a purchase you also authorize Pay Pal to charge up to the full
payment amount to your associated card if that happens. For more information on redeeming rewards and
how it works, please see About Payment Methods.

Debit card processing

PayPal will process your debit or prepaid card funded transactions through either the ATM debit network or the
Visa, MasterCard or Discover network. If we process your debit or prepaid card through an ATM debit network,
we may provide you with the opportunity to switch to a Visa, MasterCard or Discover network by changing your
preferences for that debit or prepaid card through your PayPal account profile.

loyalty Cards

If you use the PayPal application on your mobile phone, you may store loyalty card numbers or bar codes,
where applicable, for certain sellers in your PayPal account. When you store your loyalty card numbers or bar
codes in your PayPal account, you will earn any rewards, subject to the seller's loyalty card terms and conditions,
at the time you make your payment to the merchant by presenting the stored loyalty card number or bar code
to the seller at the point of sale. It is your responsibility to make sure you have entered your loyalty card
information correctly and that you update it as necessary. It is also your responsibility to ensure that you are
receiving the rewards to which you are entitled. PayPal is not responsible for managing your loyalty card
account by offering this service and any questions about your loyalty card or associated rewards program
should be directed to the seller who offers the card.

PayPa/'s Purchase Protection Program

When you buy something from a seller who accepts PayPal, you may be eligible for a refund under PayPal's
Purchase Protection program. When applicable, PayPal's Purchase Protection program entitles you to
reimbursement for the full purchase price of the item plus the original shipping costs you paid, if any. PayPal
determines, in its sole discretion, whether your claim qualifies for the Purchase Protection program. PayPal's
original determination is considered final, but you may be able to file an appeal of the decision with PayPal if



Page   J   12
                Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 21 of 62




you have new or compelling information not available at the time of the original determination or you believe
there was an error in the decision-making process.

IMPORTANT: You may be required to return the item to the seller or other party we specify as part of the
settlement of your claim. PayPal's Purchase Protection program does not entitle you to reimbursement for the
return shipping costs that you may incur.

PayPal's Purchase Protection program may apply when you encounter these specific problems with a
transaction:

•      You didn't receive your item from a seller (referred to as an "Item Not Received" claim), or
•      You received an item, but the item isn't what you ordered (referred to as a "Significantly Not as Described"
       claim).

If you believe that a transaction made through your PayPal account was not authorized by you, this type of
claim is different from the Purchase Protection program, and is described below under Liability for
Unauthorized Transactions and Other Errors.

Item Not Received claims

Your claim will not qualify for a refund under PayPal's Purchase Protection program for an Item Not Received
claim, if:

•      You collect the item in person, or arrange for it to be collected on your behalf, including if you use PayPal
       in a seller's physical store, or
•      The seller has provided proof of shipment or proof of delivery.

If the seller presents evidence that they delivered the goods to your address, PayPal may find in favor of the
seller for an Item Not Received claim even if you claim you did not receive the goods.

Significantly Not as Described claims

An item may be considered Significantly Not as Described if:

•      The item is materially different from the seller's description of it.
•      You received a completely different item.
•      The condition of the item was misrepresented. For example, the item was described as "new" but the. item
       was used.
•      The item was advertised as authentic but is not authentic (i.e. counterfeit).
•      The item is missing major parts or features and those facts were not disclosed in the description of the
       item when you bought it.
•      You purchased a certain number of items but didn't receive them all.
•      The item was damaged during shipment.
•      The item is unusable in its received state and was not disclosed as such.

An item may not be considered Significantly Not as Described if:

•      The   defect in the item was correctly described by the seller in its description of the item.
•      The   item was properly described but you didn't want it after you received it.
•      The   item was properly described but did not meet your expectations.
•      The   item has minor scratches and was described as "used."


Page   I 13
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 22 of 62




Ineligible items and transactions under PayPal's Purchase Protection program

Payments for the following are not eligible for reimbursement under PayPal Purchase Protection:

•      Real estate, including residential property.
•      Financial products or investments of any kind.
•      Businesses (when you buy or invest in a business).
•      Vehicles, including, but not limited to, motor vehicles, motorcycles, recreational vehicles, aircraft and
       boats.
•      Significantly Not as Described claims for wholly or partly custom-made items.
•      Donations including payments on crowdfunding platforms.
•      Items prohibited by the PayPal Acceptable Use Policy.
•      For Item Not Received claims, items which you collect in person or arrange to be collected on your behalf,
       including items bought in a seller's store location.
•      Industrial machinery used in manufacturing.
•      Anything purchased from, or an amount paid to, a government agency.
•      Stored value items such as gift cards and pre-paid cards.
•      Gambling, gaming and/or any other activity with an entry fee and a prize.
•      Payments sent using PayPal's friends and family functionality.
•      Payments sent using PayPal to any ~ill payment service.
•      Payments made using PayPal Payouts and Mass Pay or guest checkout transactions (i.e. not sent using
       your PayPal account).

Transaction eligibility for PayPal's Purchase Protection program

To be eligible for PayPal Purchase Protection you must meet all of the following requirements:

•      You have a PayPal account in good standing.
•      You pay for the eligible item from your PayPal account.
•      You respond to PayPal's request for documentation and other information within the time requested.
•      You open a dispute in the Resolution Center within 180 days of the date you sent the payment, then
       follow our online dispute resolution process.
•      You have not received a recovery related to such purchase from another source.

Our online dispute resolution process

If you're unable to resolve a transaction related issue directly with a seller, you must follow our online dispute
resolution process through the Resolution Center to pursue a claim under our Purchase Protection
program. You may also file a claim (Step 2 below) by calling us and speaking to an agent. The steps you must
follow are described below, and if you do not follow these steps your claim may be denied:

Step 1: Open a dispute within 180 days of the date you made the payment. This might allow you to start a
direct conversation with the seller regarding your issue with the transaction that may help resolve the
dispute. If you are unable to resolve the dispute directly with the seller, proceed to Step 2. We will place
a hold on all funds related to the transaction in the seller's PayPal account until the dispute is resolved or
closed.




Page   I 14
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 23 of 62




Step 2: Escalate the dispute to a claim for reimbursement within 20 days after opening the dispute, if you and
the seller are unable to come to an agreement, or we will automatically close the dispute. You can escalate the
dispute to a claim for reimbursement through the Resolution Center. The seller or PayPal may also escalate the
dispute to a claim at this point. If you are making an Item Not Received claim, PayPal may ask you to wait at
least 7 days from the transaction date to escalate the dispute.

Step 3: Respond to PayPa/'s requests for documentation or other information, after you, the seller or PayPal
escalates your dispute to a claim for reimbursement. PayPal may require you to provide receipts, third party
evaluations, police reports or other documents that PayPal specifies. You must respond to these requests in a
timely manner as requested in our correspondence with you.

Step 4: Comply with PayPal's shipping requests in a timely manner, if you're filing a Significantly Not as
Described claim. PayPal may require you, at your expense, to ship the item back to the seller, to PayPal or to a
third party (which will be specified by PayPal) and to provide proof of delivery.

Proof of delivery means:

•      For transactions that total less than $750 U.S. dollars (or the foreign currency threshold in the table
       below), confirmation that can be viewed on line and includes the delivery address showing at least
       city/state or zip code, delivery date, and the identity of the shipping company you used.
•      For transactions that total $750 U.S. dollars (or the foreign currency threshold in the table below) or more,
       you must provide signature confirmation of delivery.

    Signature confirmation foreign currency thresholds
       Currency                   Transaction value           Currency                    Transaction value
       Australian Dollar:         850 AUD                     New Zealand Dollar:         950 NZD
       Brazilian Real:            1,750 BRL                   Norwegian Krone:            4,600 NOK
       Canadian Dollar:           850 CAD                     Philippine Peso:            34,000 PHP
    Czech Koruna:                 15,000 CZK                  Polish Zloty:               2,300 PLN
    Danish Krone:                 4,100 DKK                   Russian Ruble:              48,000 RUB
    Euro:                         550 EUR                     Singapore Dollar:           950 SGD
    Hong Kong Dollar:             6,000 HKD                   Swedish Krona:              4,950 SEK
    Hungarian Forint:             170,000 HUF                 Swiss Franc:                700 CHF
    Israeli Shekel:               2,700 ILS                   Taiwan New Dollar:          23,000 TWD
    Japanese Yen:                 77,000 JPY                  Thai Baht:                  24,500 THB
    Malaysian Ringgit:            3,100 MYR                   U.K. Pounds Sterling:       450 GBP
    Mexican Peso:                 10,000 MXN                  U.S. Dollar:                750 USD

Step 5: PayPal will make a decision (including automatically closing any dispute or claim), in its sole discretion,
based on the coverage and eligibility requirements set forth above, any additional information provided during
the online dispute resolution process or any other information PayPal deems relevant and appropriate under
the circumstances.

Note that when you are making Digital Goods Micropayments Purchases, there are special rules that apply and
that include pre-determined thresholds where we may, at our discretion, reverse the transaction without
requiring you to take further action. We may limit the number of automatic reversals that you benefit from,
but, even if that is the case, you will still be able to follow PayPal's standard dispute resolution processes
described above.

Dispute with us or your card issuer


Page    I 15
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 24 of 62




If you used a debit or credit card as the payment method for a transaction through your PayPal account and
you are dissatisfied with the transaction, you may be entitled to dispute the transaction with your card
issuer. Applicable card charge back rights may be broader than those available to you under PayPal's Purchase
Protection program. For example, if you dispute a transaction with your card issuer, you may be able to recover
amounts you paid for unsatisfactory items even if they don't qualify for protection under a Significantly Not as
Described claim with us.

You must choose whether to pursue a dispute with PayPal under our Purchase Protection program, or to
pursue the dispute with your card issuer. You can't do both at the same time or seek a double recovery. If you
pursue a dispute/claim with us and you also pursue a dispute for the same transaction with your card issuer,
we'll close your dispute/claim with us. This won't affect the dispute process with your card issuer. In addition, if
you pursue a dispute with your card issuer, you cannot pursue a dispute/claim with us later.

If you choose to dispute a transaction with PayPal and we decide against you, you can seek to pursue the
dispute with your card issuer later. If PayPal does not make a final decision on your claim until after your card
issuer's deadline for filing a dispute, and because of our delay you recover less than the full amount you would
have been entitled to recover from the card issuer, we will reimburse you for the remainder of your loss (minus
any amount you have already recovered from the seller or your card issuer).

Before contacting your card issuer or filing a dispute with PayPal, you should con.tact the seller to attempt to
resolve your issue in accordance with the seller's return policy.

SELLING AND ACCEPTING PAYMENTS

Accepting Payments From Buyers for Goods and Services

Receiving personal payments

If you use your PayPal account to receive payments for the sale of goods or services or accept donations, you
must:

•      Pay any applicable fees for receiving the funds.
•      Not ask your buyer to send you money using the "send money to a friend or family member." If you do so,
       PayPal may remove your PayPal account's ability to accept payments from friends or family members.

By integrating into your online checkout/platform any functionality intended to enable a payer without a PayPal
account to send a payment to your PayPal account, you agree to all further terms of use of that functionality
which PayPal will make available to you on any page on the PayPal or Braintree website (including any page for
developers and our Legal Agreements page) or online platform. Such further terms include the PayPal Local
Payment Methods Agreement.

No surcharges

You agree that you will not impose a surcharge or any other fee for accepting Pay Pal as a payment method.
You may charge a handling fee in connection with the sale of goods or services as long as the handling fee
does not operate as a surcharge and is not higher than the handling fee you charge for non-PayPal
transactions.

Presentation of PayPal and Pay with Venmo




Page   I 16
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 25 of 62




You must treat PayPal and/or Ven mo as payment methods or marks at least on par with any other payment
methods offered at your points of sale, including your websites or mobile applications. This includes at least
equal or substantially similar: logo placement, position within any point of sale, and treatment in terms of
payment flow, terms, conditions, restrictions, or fees, in each case as compared to other marks and payment
methods at your points of sale.

In representations to your customers or in public communications, you must not mischaracterize PayPal or
Venmo as a payment method or exhibit a preference for other payment methods over PayPal or
Ven mo. Within all of your points of sale, you agree not to try to dissuade or inhibit your customers from using
PayPal or Ven mo or encourage the customer to use an alternate payment method. If you enable your
customers to pay you with PayPal or Ven mo, whenever you display or exhibit the payment methods that you
accept (either within any point of sale or in your marketing materials, advertising and other customer
communications) you agree to display the PayPal or Ven mo payment marks at least as prominently, and in at
least as positive a manner, as you do for all other payment methods.

Taxes and information reporting

Our fees do not include any taxes, levies, duties or similar governmental assessments of any nature, including,
for example, value-added, sales, use or withholding taxes, assessable by any jurisdiction (collectively,
"taxes"). It is your responsibility to determine what, if any, taxes apply to the payments you make or receive,
and it is solely your responsibility to assess, collect, report and remit the correct taxes to the appropriate
authority. PayPal is not responsible for determining whether any taxes apply to your transaction, or for
calculating, collecting, reporting or remitting taxes arising from any transaction.

You acknowledge that we may make certain reports to tax authorities regarding transactions that we
process. For example, PayPal is required to report to the Internal Revenue Service the total amount of
payments for goods and services you receive each calendar year into all of your PayPal accounts associated
with the same tax identification number if you receive more than $20,000 in payments for good and
services and process more than 200 transactions involving goods or services through those PayPal accounts
in the same calendar year.

Your refund policy and privacy policy

You must publish a refunds and return policy, as well as a privacy policy, where required by law.

Payment review

PayPal reviews certain potentially high-risk transactions. If PayPal determines, in its sole discretion, that a
transaction is high-risk, we place a hold on the payment and provide notice to you to delay shipping of the
item. PayPal will conduct a review and either complete or cancel the payment. If the payment is completed,
PayPal will provide notice to you to ship the item. Otherwise, PayPal will cancel the payment and the funds will
be returned to the buyer, unless we are legally required to take other action. All payments that complete this
payment review will be eligible for PayPal Seller Protection coverage if they meet the PayPal Seller Protection
requirements. We will notify you about payment reviews by email and/or through your PayPal account.

In-store payments

If you accept PayPal payments at your physical store, you must communicate the total amount of the
transaction to the customer before it takes place. You may charge your customer's account only for
transactions that they have authorized. You must also provide customers with a physical receipt if they request
one. You agree that any transaction that you make shall have an accurate and true description of the goods
and services being purchased.

Page   I 17
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 26 of 62




Marketplace sellers

If you're a seller on a marketplace or through a third party application where PayPal is offered, you must comply
with any rules that apply to the marketplace's or the third party application's buyer protection program for
sales you make through that forum. Any such protections may require you to take certain actions and may
impact how claims are processed.

Card not present transactions

Whenever a buyer uses a debit or credit card as the payment method for a transaction using their account to
buy something from you as a seller, the transaction will be processed as a "card not present" transaction, even
if the buyer is at your store location.

Accepting preauthorized payments

As a seller, you can accept payments from a buyer's account through preauthorized transfers either on a one-
time, regular or sporadic basis. This type of transaction is sometimes called a "billing agreement,"
"subscription," "recurring payment," "reference transaction," "pre-approved payment" or "automatic
payment."

                              If you receive preauthorized payments from buyers:
                       You must:                                              You must not:

 Get each buyer's prior authorization for the amount,     Restart future payments without the buyer's written
 frequency, and duration of any such payment.             authorization, if a buyer has stopped or canceled a
                                                          preauthorized payment.
 Provide a simple and easily accessible online
 cancellation procedure, if buyers sign up for
 preauthorized payments online.
 Provide buyers the ability to stop any such payment
 up to 3 Business Days before the date scheduled for
 payment.
 Notify the buyer at least 10 days in advance of the
 amount and date of each preauthorized payment if
 the preauthorized payment will vary from the
 preauthorized amount or (at the buyer's option) any
 payment that is in an amount that falls outside of
 the pre-determined range.


Transaction Fees for Online and In-Store Payments

Your PayPal transaction fees depend on:
•    the country of the buyer's account or the currency of their card;
•    whether you are registered as a charitable organization and have active 501(c)(3) status. Your 501(c)(3)
     status must be documented with PayPal to receive the rates applicable to charitable organizations, and
     those rates will apply only after you document your status with us.

Standard transaction fees




Page   I 18
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 27 of 62




The fees you pay when selling goods or services and the buyer pays using their PayPal account (or using
another authorized wallet) can be found on the Standard Transaction Fees table (see Exhibit C to this PDF copy
of the user agreement), with the fees applicable to charitable organizations founds on the Standard
Transaction Fees for Charitable Organizations table (see Exhibit C to this PDF copy of the user agreement) for
the charitable fees. Please note that:

•    We may adjust the fees applicable to future transactions that you process using PayPal. We will provide
     you at least 21 days' advance notice for personal PayPal accounts and at least 5 days' advance notice for
     business PayPal accounts of any fee increase or the introduction of a new type of fee.
•    If you refund a transaction to a buyer or a donation to a donor, there are no fees to make the refund, but
     the fees you originally paid as the seller are not returned.
•    If you accept payments using a PayPal product (like PayPal Here or PayPal Payments Pro), the fees
     applicable to those products will apply to your transactions.

Micropayments fees

You may qualify to receive micropayments pricing for the sale of goods and services through your PayPal
account, if your transactions typically average less than $10. In order to qualify, you must have a PayPal
account that is in good standing (for example, no limitations or negative balance), you may not be processing
payments using PayPal Payments Pro and you must submit an application and have it approved by us.

If your PayPal account is approved to accept micropayments, then the fees found on the Micro payment Fees
table (see Exhibit D to this pdf copy of the user agreement) will apply to all transactions for the sale of goods or
services processed through your PayPal account, instead of Standard Transaction Fees. If you have multiple
PayPal accounts, you must route your micropayments transactions through the appropriate account. Once a
transaction is processed, PayPal will not re-route the transaction through a different account.

PayPal Payouts and Mass Pay fees

PayPal's Payouts and Mass Pay services let you send multiple payments in one batch to send commissions,
rebates, rewards, and general payments. You may be able to choose to send payments to PayPal accounts,
Ven mo accounts, or both. In order to use these services, you must have:

•    a business PayPal account in good standing and with no withdrawal limits; and
•    applied for and received our permission to use these services.

We may remove your ability to use Payouts or Mass Pay at any time if there is a higher than acceptable level of
risk associated with your use of those services.

The amount you will pay us for these services differs according to whether you use the Payouts service or Mass
Pay service, how you send the payments, and the currency of the payment. These fees can be found in
the Pay Pal Payouts and Mass Pay Fees table (see Exhibit E to this pdf copy of the user agreement).

You can send money through Payouts or Mass Pay even if your receiver does not have a PayPal or Ven mo account, as applicable, at
the time you send them money, using their email address or mobile number. If the person to whom you are sending money does
not have a relevant account, they can claim it by opening one. If they don't claim it, it will be refunded to you in thirty (30) days.
PayPal is not liable for amounts sent by you in error. PayPal shall have no responsibility to reverse any payout payment.



Refunds~ Reversals and Chargebacks

General information

Page j 19
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 28 of 62




If you receive a payment for selling goods or services that is later refunded or invalidated for any reason, you
are responsible for the full amount of the payment sent to you plus any fees (including any
applicable chargeback fee described below). Whenever a transaction is refunded or otherwise reversed, PayPal
will refund or reverse the transaction from your PayPal account in the same currency as the original
transaction. If the balance in your Cash Account or your business PayPal account for a particular currency is




Page   I 20
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 29 of 62




insufficient to cover the amount of a refund or reversal, PayPal will perform a currency conversion in order to
refund or reverse the transaction. PayPal's transaction exchange rate (including our currency conversion
spread) at the time the refund or reversal is processed will be used.

If you refund a payment for goods or services, there are no fees to make the refund, but the fees you originally
paid as the seller are not returned to you. The amount of the refunded payment will be deducted from your
PayPal account.

Payments that are invalidated and reversed

Payments to you may be invalidated and reversed by PayPal if:

•    You lose a PayPal Purchase Protection claim submitted to us by a buyer, including as a result of your failure
     to respond in a timely manner.
•    You lose a Venmo Protected Purchase Program claim.
•    Your buyer pursues a chargeback related to a card-funded transaction and the transaction is not eligible
     for PayPal Seller Protection. The card issuer, not PayPal, determines whether a buyer is successful when
     they pursue a chargeback related to a card-funded transaction.
•    You do not fulfill the transaction as promised or you cannot provide proof of shipment or proof of
     delivery when required.
•    eBay decides against you under its money back guarantee program (and you haven't opted out).
•    Our investigation of a bank reversal made by a buyer or the buyer's bank finds that the transaction was
     fraudulent.
•    PayPal sent the payment to you in error.
•    The payment was unauthorized.
•    You received the payment for activities that violated this user agreement or any other agreement between
     you and PayPal.

When you receive a payment, you are liable to Pay Pal for the full amount of the payment sentto you plus any fees if the payment
is later invalidated or reversed for any reason. If the buyer paid in another currency, the full amount of that payment may be
calculated in that currency, using the PayPal transaction exchange rate (including our currency conversion spread) that applies at
the time the refund or reversal is processed. If the balance in your Cash Account or business PayPal account doesn't cover the
payment amount due plus the fees, we may use any of the payment methods linked to your PayPal account to cover the amount
due. If the payment methods linked to your PayPal account don't cover the amount due, this will result in a negative balance. A
negative balance represents an amount that you owe to us, and, in this situation, you must immediately add funds to your balance
to resolve it. If you don't, PayPal may:

•    engage in collection efforts to recover the amount due from you;
•    take any or all action as outlined under Amounts owed to PayPal; or
•    place a limitation or take other action on your PayPal account as outlined under Restricted Activities and
     Holds.

Chargeback fees

If you receive a debit or credit card-funded payment through your PayPal account and the buyer pursues a
chargeback for the transaction with their card issuer, then PayPal will not assess you with a charge back fee if
the transaction is eligible for PayPal Seller Protection. However, if the transaction is ineligible for PayPal Seller
Protection, PayPal will assess you with a charge back fee (for facilitating the charge back process) regardless of
whether the buyer is successful in pursuing the charge back with the card issuer.

                     '
The applicable chargeback fee will be deducted from your PayPal account. The chargeback fee is $20 for
transactions in U.S. Dollars, or the amount specified on the Chargeback Fees table (see Exhibit F to this pdf
copy of the user agreement) in the currency of the original transaction.
Page I 21
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 30 of 62




Impact of various purchase protection processes on sellers

You should read and understand PayPal's Purchase Protection program, Venmo's Protected Purchase
Program, and if you sell goods and services to buyers with PayPal accounts in countries other than your own,
you also should be familiar with the purchase protection available to buyers in each of those countries.
Buyers' rights under these programs may impact you as a seller. You can find information about PayPal's
protection programs on the Legal Agreements page by selecting your buyer's location at the top of the page
and referring to the corresponding user agreement. You can find information on Venmo's Protected Purchase
Program in Venmo's user agreement.

If you lose a claim under PayPal's Purchase Protection program in any country, or under Venmo's Proected
Purchase Program:

•    You must forfeit the full purchase price of the item plus the original shipping cost. In some cases you may
     not receive the item back.
•    You will not receive a refund of the PayPal fees that you paid in connection with the sale.
•    If the claim was that the item received was Significantly Not as Described, you will generally be required to
     accept the item back.
•    If the claim was that the item received was Significantly Not as Described and related to an item you sold
    'that is counterfeit, you will be required to provide a full refund to the buyer and you may not receive the
     item back (it will be destroyed).

If you accept PayPal payments from buyers for goods or services you sell through eBay, then you need to read
and understand the eBay Money Back Guarantee program. Unless you opt out by calling eBay, PayPal will treat
eBay's decisions in favor of your buyers under that program as a basis for reversing a PayPal payment made to
you. If the balance in your Cash Account or business PayPal account is insufficient to cover the amount, we
may:

•      place a hold on your PayPal account until sufficient funds become available in your PayPal account to
       cover the amount; or
•      create a negative balance in your PayPal account.

PayPal's Seller Protection Program

What's eligible

If you sell something to a buyer and the transaction is later disputed or reversed under Refunds, Reversals, or
Chargebacks, you may be eligible for reimbursement under PayPal's Seller Protection program. When it
applies, PayPal's Seller Protection program entitles you to retain the full purchase amount and we will waive any
related chargeback fees paid (for debit and credit card-funded transactions). There is no limit on the number
of payments for which you can receive coverage. By accessing the transaction details page in your PayPal
account you can determine whether or not your transaction is eligible for protection under this program.

PayPal's Seller Protection program may apply when a buyer claims that:

•      They did not authorize, or benefit from, funds sent from their PayPal account (referred to as an
       "Unauthorized Transaction" claim); or
•      They didn't receive the item from you (referred to as an "Item Not Received" claim).


Page   I 22
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 31 of 62




PayPal's Seller Protection program may also apply when a transaction is reversed because of a successful
chargeback by a buyer or when a bank funded payment is reversed by the buyer's bank.

This section describes PayPal's Seller Protection program as it applies to you, but you should also be familiar
with the Impact of various purchase protection processes on sellers.

Basic requirements

To be eligible for Pay Pal's Seller Protection, you must meet all of the following requirements:

•      The primary address for your PayPal account must be in the United States.
•      The item must be a physical, tangible good that can be shipped.
•      You must ship the item to the shipping address on the transaction details page in your PayPal account for
       the transaction. If you originally ship the item to the recipient's shipping address or;, the transaction
       details page but the item is later redirected to a different address, you will not be eligible for PayPal Seller
       Protection. We therefore recommend not using a shipping service that is arranged by the buyer, so that
       you will be able to provide valid proof of shipping and delivery.
•      You must respond to PayPal's requests for documentation and other information in a timely manner as
       requested in our email correspondence with you or in our correspondence with you through
       the Resolution Center. If you do not respond to PayPal's request for documentation and other information
       in the time requested, you may not be eligible for Seller Protection.
•      If the sale involves pre-ordered or made-to-order goods, you must ship within the timeframe you
       specified in the listing. Otherwise, it is recommended that you ship all items within 7 days after receipt of
       payment.

Item Not Received additional requirements

To be eligible for PayPal's Seller Protection program for a buyer's Item Not Received claim, you must meet both
the basic requirements listed above and the additional requirements listed below:

•      Where a buyer files a chargeback with the issuer for a card-funded transaction, the payment must be
       marked "eligible" for PayPal's Seller Protection on the Transaction Details page.
•      You must provide proof of delivery as described below.

Unauthorized Transactions additional requirements

To be eligible for PayPal's Seller Protection program for a buyer's Unauthorized Transaction claim, you must
meet both the basic requirements listed above and the additional requirements listed below:

•      The payment must be marked "eligible" or "partially eligible" for PayPal's Seller Protection on the
       Transaction Details page.
•      You must provide proof of shipment or proof of delivery as described below.

Establishing proof of delivery or proof of shipment

    The following is required as:
                      Proof of shipment                                          Proof of delivery
    Online or physical documentation from a shipping          Online or physical documentation from a shipping
    company that includes:                                    company that includes:




Page    I 23
                Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 32 of 62




    •   Date of shipment                                     •   Date of delivery and 'delivered' status
    •   An address for the recipient that matches the        •   An address for the recipient that matches the
        shipping address on the Transaction Details page         shipping address on the Transaction Details page
                                                             •   An address for the recipient showing at least the
    An address for the recipient showing at least the            city/state, city/country, or zip/postal code (or
    city/state, city/country, or zip/postal code (or             international equivalent).
    international equivalent).                               •   Signature confirmation, if the full amount of the
                                                                 payment including shipping and taxes exceeds a
                                                                 fixed amount (based on the currency of the
                                                                 payment) from the signature confirmation
                                                                 threshold table below. Signature confirmation is
                                                                 online documentation, viewable at the shipping
                                                                 company's website, indicating that the item was
                                                                 signed for.

                                                             IMPORTANT: Your choice of carrier and shipment
                                                             options with that carrier can have a big impact on
                                                             your ability to meet the proof of delivery
                                                             requirements. Please ensure, especially when
                                                             shipping goods internationally, that your carrier can
                                                             provide 'delivered' status at the correct address, or
                                                             your Seller Protection claim may be denied.




    Signature confirmation foreign currency thresholds
    Currency                    Transaction value ·          Currency                     Transaction va/u.e
    Australian Dollar:          850 AUD                      New Zealand Dollar:          950 NZD
    Brazilian Real:             1,750 BRL                    Norwegian Krone:             4,600 NOK
    Canadian Dollar:            850 CAD                      Philippine Peso:             34,000 PHP
    Czech Koruna:               15,000 CZK                   Polish Zloty:                2,300 PLN
    Danish Krone:               4,100 DKK                    Russian Ruble:               48,000 RUB
    Euro:                       550 EUR                      Singapore Dollar:            950 SGD
    Hong Kong Dollar:           6,000 HKD                    Swedish Krona:               4,950 SEK
    Hungarian Forint:           170,000 HUF                  Swiss Franc:                 700 CHF
    Israeli Shekel:             2,700 ILS                    Taiwan New Dollar:           23,000TWD
    Japanese Yen:               77,000 JPY                   Thai Baht:                   24,500THB
    Malaysian Ringgit:          3,100 MYR                    U.K. Pounds Sterling:        450 GBP
    Mexican Peso:               10,000 MXN                   U.S. Dollar:                 750 USO

Ineligible items and transactions

Your sale is not eligible for coverage under PayPal's Seller Protection program if:

•       It involves intangible, non-physical, items, including digital goods, and services. Digital goods are
        delivered and used in'an electronic format, like a song delivered online or through a mobile application.
•       The buyer claims (either with us or their card issuer) that the item you sent isn't what was ordered
        (referred to as a "Significantly Not as Described" claim).
•       It involves an item that PayPal determines, in its sole discretion, is a counterfeit item.
•       It involves an item that you deliver in person, including in connection with a payment made in your
        physical store.


Page     I 24
                Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 33 of 62




•      It involves sales that are not processed either through a buyer's PayPal a.ccount or a PayPal guest checkout
       transaction. For example, if the sale was made using the PayPal Payments Pro/VT product, PayPal business
       payments or using PayPal Here, then it is not eligible for coverage.
•      It involves items equivalent to cash including gift cards.
•      It involves a donation.
•      It relates to the purchase of a financial product or investment of any kind.
•      It involves a payment sent using PayPal's friends and family functionality.
•      It involves a payment made using PayPal Payouts and Mass Pay.
•      The item is a vehicle, including, but not limited to a motor vehicle, motorcycle, recreational vehicle, aircraft
       or boat.

PayPal Advertising Program

The PayPal Advertising Program enables you to promote PayPal services, including PayPal Credit, through
PayPal-hosted banners and buttons on your websites or in your customer emails. PayPal may change the
content provided through this program at any time for any reason, and PayPal may choose to discontinue the
PayPal Advertising Program at any time.

    If you participate in this program:
    You must:                                                   You must not:
    Comply with all integration requirements provided           Modify any PayPal content or its presentation in any
    by PayPal or each authorized third party, including         way.
    those with respect to accurate presentation of all
    PayPal related information.
    Only use the HTML code for PayPal content as                Copy PayPal content from other websites.
    provided by PayPal.
    Use the PayPal content in its entirety with all the links   Create, display or host your own PayPal content,
    and language provided by PayPal and without                 unless authorized by PayPal in writing.
    modification by you.
    Immediately remove all PayPal content from your             Post PayPal content on social media networks or
    sites and customer communications and/or                    platforms or anywhere else, unless authorized by
    cooperate with PayPal or your third party provider to       PayPal in writing.
    do so, if you stop using a qualifying PayPal payments
    solution.
    Keep all PayPal content current and up to date,             Display any non-current PayPal content.
    including by cooperating with PayPal to manually
    update the PayPal content as its appears on your
    sites or in your communications and repair or
    reinstall the HTML code to facilitate future updates.
    Comply with applicable advertising laws, regulations
    and standards issued by governmental authorities or
    advertising self-regulatory bodies including but not
    limited to the digital advertising standards issued by
    the Network Advertising Initiative.

If you promote the use of PayPal Credit on your sites and customer communications through the PayPal
Advertising Program, there are additional requirements that apply. If you receive customer inquiries relating to
PayPal Credit, you must direct the customer to PayPal Credit Customer Service at {844) 373-4961. If a
customer is unable to process a transaction using PayPal Credit, you are prohibited from communicating any
reason for the decline to the customer on PayPal Credit's behalf. You are also prohibited from representing or
holding yourself out to represent PayPal Credit in any way.


Page    I 25
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 34 of 62




You are responsible for any damages suffered by PayPal or any third parties resulting from your failure to follow
the rules of the PayPal Advertising Program, and if you violate these rules, PayPal may modify or remove the
PayPal content you are presenting or require you to remove or modify it immediately. If you fail to fol low these
rules, we may limit or close your PayPal account.

RESTRICTED ACTIVITIES AND HOLDS

Restricted Activities

In connection with your use of our websites, your PayPal account, the PayPal services, or in the course of your
interactions with PayPal, other PayPal customers, or third parties, you must not:

•      Breach this user agreement, the PayPal Acceptable Use Policy, the Commercial Entity Agreements (if they
       apply to you), the PayPal Cash and PayPal Cash Plus Account Terms and Conditions (if it applies to you), or
       any other agreement between you and PayPal;
•      Violate any law, statute, ordinance, or regulation (for example, those governing financial services,
       consumer protections, unfair competition, anti-discrimination or false advertising);
•      Infringe PayPal's or any third party's copyright, patent, trademark, trade secret or other intellectual
       property rights, or rights of publicity or privacy;
•      Sell counterfeit goods;
•      Act in a manner that is defamatory, trade libelous, threatening or harassing;
•      Provide false, inaccurate or misleading information;
•      Send or receive what we reasonably believe to be potentially fraudulent funds;
•      Refuse to cooperate in an investigation or provide confirmation of your identity or any information you
       provide to us;
•      Attempt to double dip during the course of a dispute by receiving or attempting to receive funds from
       both PayPal and the seller, bank or card issuer for the same transaction;
•      Control an account that is linked to another account that has engaged in any of these restricted activities;
•      Conduct your business or use the PayPal services in a manner that results in or may result in;
        •    complaints;
        •    requests by buyers (either filed with us or card issuers) to invalidate payments made to you;
        •    fees, fines, penalties or other liability or losses to PayPal, other PayPal customers, third parties or you;
•      Use your PayPal account or the PayPal services in a manner that PayPal, Visa, MasterCard, American
       Express, Discover or any other electronic funds transfer network reasonably believes to be an abuse of the
       card system or a violation of card association or network rules;
•      Allow your PayPal account to have a negative balance;
•      Provide yourself a cash advance from your credit card (or help others to do so);
•      Access the PayPal services from a country that is not included on PayPal's permitted countries list;
•      Take any action that imposes an unreasonable or disproportionately large load on our websites, software,
       systems (including any networks and servers used to provide any of the PayPal services) operated by us or
       on our behalf or the PayPal services;
•      Facilitate any viruses, trojan horses, malware, worms or other computer programming routines that
       attempts to or may damage, disrupt, corrupt, misuse, detrimentally interfere with, surreptitiously
       intercept or expropriate, or gain unauthorized access to any system, data, information or PayPal services;
•      Use an anonymizing proxy; use any robot, spider, other automatic device, or manual process to monitor or
       copy our websites without our prior written permission; or use any device, software or routine to bypass
       our robot exclusion headers;
•      Interfere or disrupt or attempt to interfere with or disrupt our websites, software, systems (including any
       networks and servers used to provide any of the PayPal services) operated by us or on our behalf, any of
       the PayPal services or other users' use of any of the PayPal services;


Page   I 26
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 35 of 62




•      Take any action that may cause us to lose any of the services from our Internet service providers, payment
       processors, or other suppliers or service providers;
•      Use the PayPal services to test credit card behaviors;
•      Circumvent any PayPal policy or determinations about your PayPal account such as temporary or indefinite
       suspensions or other account holds, limitations or restrictions, including, but not limited to, engaging in
       the following actions: attempting to open new or additional PayPal account(s) when an account has a
       negative balance or has been restricted, suspended or otherwise limited; opening new or additional PayPal
       accounts using information that is not your own (e.g. name, address, email address, etc.); or using
       someone else's PayPal account; or
•      Harass and/or threaten our employees, agents, or other users.

Actions We May Take if You Engage in Any Restricted Activities

If we believe that you've engaged in any of these activities, we may take a number of actions to protect PayPal,
its customers and others at any time in our sole discretion. The actions we make take include, but are not
limited to, the following:

•      Terminate this user agreement, limit your PayPal account (and any linked Cash Account), and/or close or
       suspend your PayPal account (and any linked Cash Account), immediately and without penalty to us;
•      Refuse to provide the PayPal services to you in the future;
•      Limit your access to our websites, software, systems (including any networks and servers used to provide
       any of the PayPal services) operated by us or on our behalf, your PayPal account or any of the PayPal
       services, including limiting your ability to pay or send money with any of the payment methods linked to
       your PayPal account, restricting your ability to send money or make withdrawals;
•      Hold the balance in your Cash Account, the balance in your business PayPal account, or any money waiting
       to be claimed through your personal PayPal account if you do not have a Cash Account linked to your
       personal PayPal account, for up to 180 days if reasonably needed to protect against the risk of liability or if
       you have violated our Acceptable Use Policy;
•      Suspend your eligibility for PayPal's Purchase Protection program and/or PayPal's Seller Protection
       program;
•      Contact buyers who have purchased goods or services from you using PayPal, your bank or credit card
       issuer, other impacted third parties or law enforcement about your actions;
•      Update inaccurate information you provided us;
•      Take legal action against you;
•      If you've violated our Acceptable Use Policy, then you're also responsible for damages to PayPal caused by
       your violation of this policy; or
•      If you are a seller and you violate the Acceptable Use Policy, then in addition to being subject to the above
       actions you will be liable to PayPal for the amount of PayPal's damages caused by your violation of the'
       Acceptable Use Policy. You acknowledge and agree that $2,500.00 U.S. dollars per violation of the
       Acceptable Use Policy is presently a reasonable minimum estimate of PayPal's actual damages considering
       all currently existing circumstances, including the relationship of the sum to the range of harm to PayPal
       that reasonably could be anticipated because, due to the nature of the violations of the Acceptable Use
       Policy, actual damages would be impractical or extremely difficult to calculate. PayPal may deduct such
       damages directly from any existing balance in any PayPal account you control.

If we close your PayPal account or terminate your use of the PayPal services for any reason, we'll provide you
with notice of our actions and make any unrestricted funds held in the balance of your Cash Account linked to
your personal PayPal account or in the balance of your business PayPal account, or any money waiting to be
claimed through your personal PayPal account if you do not have a Cash Account linked to your personal PayPal
account, available for withdrawal.




Page   I 27
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 36 of 62




You are responsible for all reversals, charge backs, claims, fees, fines, penalties and other liability incurred by
PayPal, any PayPal customer, or a third party caused by or arising out of your breach of this agreement, and/or
your use of the PayPal services.

Holds, Limitations, and Reserves

What are holds, limitations and reserves

Under certain circumstances, in order to protect PayPal and the security and integrity of the network of buyers
and sellers that use the Pay Pal services, Pay Pal may take account-level or transaction-level actions. Unless
otherwise noted, if we take any of the actions described here, we'll provide you with notice of our actions, but
we retain the sole discretion to take these actions. To request information in connection with an account
limitation, hold or reserve, you should visit the Resolution Center or follow the instructions in our email notice
with respect to the limitation, hold or reserve.

Our decision about holds, limitations and reserves may be based on confidential criteria that are essential to
our management of risk and the protection of PayPal, our customers and/or service providers. We may use
proprietary fraud and risk modeling when assessing the risk associated with your PayPal account. In addition,
we may be restricted by regulation or a governmental authority from disclosing certain information to you
about such decisions. We have no obligation to disclose the details of our risk management or security
procedures to you.

Holds

A hold is an action that PayPal may take under certain circumstances either at the transaction level or the
account level. When PayPal places a temporary hold on a payment, the money is not available to either the
sender or the recipient. PayPal reviews many factors before placing a hold on a payment, including: account
tenure, transaction activity, business type, past customer disputes, and overall customer satisfaction. Some
common situations where PayPal will hold payments include:

•      New sellers or sellers who have limited selling activity.
•      Payments for higher-risk categories like electronics or tickets.
•      Sellers who have performance issues, or a high rate of buyer dissatisfaction or disputes.

Holds based on PayPal's risk decisions

We may place a hold on payments sent to your PayPal account if, in our sole discretion, we believe that there
may be a high level of risk associated with you, your PayPal account, or your transactions or that placing such a
hold is necessary to comply with state or federal regulatory requirements. We make decisions about whether
to place a payment hold based on a number of factors, including information available to us from both internal
sources and third parties. When we place a hold on a payment, the funds will appear in your PayPal account
with an indication that they are unavailable or pending. We'll notify you, either through your PayPal account or
directly by phone or email, whenever we place a hold.

 Risk-based holds generally remain in place for up to 21 days from the date the payment was received into your
 PayPal account. We may release the hold earlier under certain circumstances (for example, if you've uploaded
,shipment tracking information related to the transaction), but any earlier release is at our sole discretion. The
 hold may last longer than 21 days if the payment is challenged as a payment that should be invalidated and
 reversed based on a disputed transaction as discussed in the following paragraph below. In this case, we'll hold
 the payment in your PayPal account until the matter is resolved (but no longer than 180 days).




Page   I 28
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 37 of 62




Holds related to Marketplace transactions

If you're a seller on a marketplace or through a third-party application where PayPal is offered, a hold may be
placed on a payment sent to you at the instruction of the applicable marketplace or third-party. This is done
once you have granted us permission to have your funds held and will be in accordance with your agreement
with the third-party. These holds will appear in your PayPal account. If you have questions about why the
applicable marketplace or third party instructed PayPal to put these holds in place, you will need to contact the
marketplace or third-party directly.

Holds based on disputed transactions

If a payment sent to you as a seller is challenged as a payment that should be invalidated and reversed, we may
place a temporary hold on the funds in your PayPal account to cover the amount that could be reversed. Any of
the situations described under Refunds, Reversals and Chargebacks are situations that could result in us
placing a hold on a payment. If we determine the transaction should not be reversed, we'll lift the temporary
hold. If we determine the transaction should be reversed, we'll remove the funds from your PayPal account.

Account limitations

Limitations are implemented to help protect PayPal, buyers and sellers when we notice restricted activities, an
increased financial risk, or activity that appears to us as unusual or suspicious. Limitations also help us collect
information necessary for keeping your PayPal account open.

There are several reasons why your PayPal account could be limited, including:

•      If we suspect someone could be using your PayPal account without your knowledge, we'll limit it for your
       protection and look into the fraudulent activity.
•      If your debit or credit card issuer alerts us that someone has used your card without your permission.
       Similarly, if your bank lets us know that there have been unauthorized transfers between your PayPal
       account and your bank account.
•      In order to comply with applicable law.
•      If we reasonably believe you have breached this agreement or violated the Acceptable Use Policy.
•      Seller performance indicating your PayPal account is high risk. Examples include: indications of poor
       selling performance because you've received an unusually high number of claims and chargebacks, selling
       an entirely new or high-cost product type, or if your typical sales volume increases rapidly.

You will need to resolve any issues with your account before a limitation can be removed. Normally, this is done
after you provide us with the information we request. However, if we reasonably believe a risk still exists after
you have provided us that information, we may take action to protect PayPal, our users, a third party, or you
from reversals, fees, fines, penalties, legal and/or regulatory risks and any other liability.

Reserves placed on business PayPal accounts

We may place a reserve on your business PayPal account at any time if we believe there may be a high level of
risk associated with you, your business PayPal account, your business model, or your transactions. When we
place a reserve on your business PayPal account, it means that all or some portion of the money in your
business PayPal account is reserved as unavailable for withdrawal in order to protect against the risk of
transactions made by you being reversed or invalidated or any other risk related to your business PayPal



Page   I 29
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 38 of 62




account or use of the PayPal services. We make decisions about whether to place a reserve based on a number
of factors, including information available to us from both internal sources and from third parties.

PayPal considers a list of non-exclusive factors and whether and how these factors have changed over ti me,
including:

•      How long you have been in business.
•      Whether your industry has a higher likelihood of charge backs.
•      Your payment processing history with PayPal and other providers.
•      Your business and/or personal credit history.
•      Your delivery time frames.
•      Whether you have higher than average number of returns, charge backs, claims or disputes.

There are two types of reserves that may be placed on your business PayPal account, and one or both may be
applied at the same time:

•      A Rolling reserve is a reserve where a percentage of each transaction you receive each day is held and
       then released later on a scheduled basis. For example, your reserve could be set at 10% and held for a 90-
       day rolling period - meaning 10% of the money you receive on day 1 is held and then released on day 91,
       10% of the money you receive on day 2 is held until day 92, etc. Rolling reserves are the most common
       type of reserve.
•      A Minimum reserve is a specific minimum amount of money that you're required to keep available in the
       balance of your business PayPal account at all times. The minimum reserve is either taken as an upfront
       amount deposited all at once or is established on a rolling basis from percentages of sales until the
       minimum reserve is achieved, much like a rolling reserve.

If we place a reserve on funds in your account, the funds will be shown as "pending" and we'll notify you of the
terms of the reserve.

If we change the terms of the reserve due to a change in our risk assessment, we'll notify you of the new terms.


Court Orders, Regulatory Requirements or Other Legal Process

If we are notified of a court order or other legal process (including garnishment or any equivalent process)
affecting you, or if we otherwise believe we are required to do so in order to comply with applicable law or
regulatory requirements, we may be required to take certain actions, including holding payments to/from your
PayPal account, placing a reserve or limitation on your PayPal account, or releasing your funds. We will decide,
in our sole discretion, which action is required of us. Unless the court order, applicable law, regulatory
requirement or other legal process requires otherwise, we will notify you of these actions. We do not have an
obligation to contest or appeal any court order or legal process involving you or your PayPal account. When we
implement a hold, reserve or limitation as a result of a court order, applicable law, regulatory requirement or
other legal process, the hold, reserve or limitation may remain in place longer than 180 days.

LIABILITY FOR UNAUTHORIZED TRANSACTIONS AND OTHER ERRORS

Protection from Unauthorized Transactions

To protect yourself from unauthorized activity in your PayPal account, you should regularly log into your PayPal
account and review your PayPal account statement. PayPal will notify you of each transaction by sending an
email to your primary email address on file. You should review these transaction notifications to ensure that
each transaction was authorized and accurately completed.


Page   I 30
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 39 of 62




PayPal will protect you from unauthorized activity in your PayPal account. When this protection applies, PayPa I
will cover you for the full amount of the unauthorized activity as long as you cooperate with us and follow the
procedures described below.

What is an Unauthorized Transaction

An "Unauthorized Transaction" occurs when money is sent from your PayPal account that you did not authorize
and that did not benefit you. For example, if someone steals your password, uses the password to access your
PayPal account, and sends a payment from your PayPal account, an Unauthorized Transaction has occurred.

What is not considered an Unauthorized Transaction

The following are NOT considered Unauthorized Transactions:

•      If you give someone access to your PayPal account (by giving them your login information) and they use
       your PayPal account without your knowledge or permission. You are responsible for transactions made in
       this situation.
•      Invalidation and reversal of a payment as a result of the actions described under Refunds, Reversals and
       Charge backs.

Reporting an Unauthorized Transaction

If you believe your PayPal login information has been lost or stolen, please contact PayPal customer
service immediately or call: (888) 221-1161 or write: PayPal, Attn: Error Resolution Department, P.O. Box 45950,
Omaha, NE 68145-0950.

Tell us AT ONCE if you believe that an electronic fund transfer has been made without your permission using
your login information or by other means. You could lose all the money in your PayPal account. If you tell us
within 60 days after we provide you your PayPal account statement showing transfers you did not make, you
will be eligible for 100% protection for Unauthorized Transactions.

Also, if your PayPal account statement shows transfers that you did not make, including those made with your
PayPal login information or by other means, tell us at once. If you do not tell us within 60 days after we provided
the statement to you, you may not get back any money you lost after the 60 days if we can prove that we could
have stopped someone from taking the money if you had told us in time. If a good reason (such as a long trip
or a hospital stay) kept you from telling us, we may extend the time periods.

Error Resolution

What is an Error

An "Error" means the following:

•      When money is either incorrectly taken from your PayPal account or incorrectly placed into your Pay Pal
       account, or when a transaction is incorrectly recorded in your PayPal account.
•      You send a payment and the incorrect amount is debited from your PayPal account.
•      An incorrect amount is credited to your PayPal account.
•      A transaction is missing from or not properly identified in your PayPal account statement.
•      We make a computational or mathematical error related to your PayPal account.
•      You request receipt or periodic statement documents that PayPal is required to provide to you.


Page   I 31
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 40 of 62




•      You request information concerning preauthorized (recurring) transfers to your PayPal account that
       PayPal is required to provide to you.
•      You request additional information or clarification concerning a transfer to or from your PayPal account,
       including a request you make to determine whether an error has occurred.
•      You inquire about the status of a pending transfer to or from your PayPal account.
•      You request documentation or other information, unless the request is for a duplicate copy for tax or
       other record-keeping purposes.

What is not considered an Error

The following are NOT considered Errors:

•      If you give someone access to your PayPal account (by giving them your login information) and they use
       your PayPal account without your knowledge or permission. You are responsible for transactions made in
       this situation. "
•      Invalidation and reversal of a payment as a result of the actions described under Refunds, Reversals and
       Charge backs.
•      Routine inquiries about the balance in your Cash Account or business PayPal account, or any money
       waiting to be claimed through your personal PayPal account if you do not have a Cash Account linked to
       your personal PayPal account.
•      Requests for duplicate documentation or other information for tax or other record keeping purposes.

In case of Errors or questions about your electronic transfers

Telephone us at (888) 221-1161, contact us through the PayPal Resolution Center; or write us at PayPal, Attn:
Error Resolution Department, P.O. Box 45950, Omaha, NE 68145-0950.

Notify us as soon as you can, if you think your statement or receipt is wrong or if you need more information
about a transfer listed on the statement or receipt. We must hear from you no later than 60 days after we sent
the FIRST statement on which the problem or error appeared.

•      Tell us your name and account number (if any).
•      Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe it
       is an error or why you need more information.
•      Tell us the dollar amount of the suspected error.

If you tell us orally, we may require that you send us your complaint or question in writing within 10 Business
Days.

We will determine whether an error occurred within 10 Business Days after we hear from you and will correct
any error promptly. If we need more time, however, we may take up to 45 days to investigate your complaint or
question. If we decide to do this, we will credit your Pay Pal account within 10 Business Days for the amount you
think is in error, so that you will have the use of the money during the time it takes us to complete our
investigation. If we ask you to put your complaint or question in writing and we do not receive it within
10 Business Days, we may not credit your PayPal account.

For errors involving new PayPal accounts, point-of-sale transactions, or foreign-initiated transactions, we may
take up to 90 days to investigate your complaint or question. For new PayPal accounts, we may take up to
20 Business Days to credit your PayPal account for the amount you think is in error.




Page   I 32
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 41 of 62




We will tell you the results within 3 Business Days after completing our investigation. If we decide that there was
no error, we will send you a written explanation. You may ask for copies of the documents that we used in our
investigation.

Processing Errors

We will rectify any processing error that we discover. If the error results in:

•      You receiving less than the correct amount to which you were entitled, then we will credit your PayPal
       account for the difference between what you should have received and what you actually received.
•      You receiving more than the correct amount to which you were entitled, then we will debit your PayPal
       account for the difference between what you actually received and what you should have received.
•      Our not completing a transaction on time or in the correct amount, then we will be responsible to you for
       your losses or damages directly caused by this failure, unless:
          •      through no fault of ours, you did not have enough available funds to complete the transaction;
          •      our system was not working properly and you knew about the breakdown when you started the
                 transaction; or
          •      the error was due to extraordinary circumstances outside our control (such as fire, flood or loss
                 of Internet connection), despite our reasonable precautions.

Processing errors are not:

•      Delays that result from PayPal applying holds, limitations or reserves.
•      Delays based on a payment review.
•      Delays described under How to buy something related to the time it may take for a purchase transaction
       to be completed in some situations.
•      Your errors in making a transaction (for example, mistyping an amount of money that you are sending).

Remittance Transfer Errors

What is a Remittance Transfer

You may be protected for certain errors when you send money using a PayPal account outside of the U.S. A
"Remittance Transfer" is a transaction that meets the following criteria:

•      The payment is sent from a personal PayPal account that is used primarily for personal, family or
       household purposes,
•      The payment is made for personal, family or household purposes,
•      The payment is made using the send money feature through your PayPal account,
•      The payment amount equals or exceeds $15 USD (excluding fees charged to you) or the foreign currency
       equivalent calculated using exchange rates in effect at the time of the transaction, and
•      The recipient of the payment has a PayPal account in a country outside the U.S.

Payments that you make at a merchant website or location by selecting PayPal as a payment option are not
"Remittance Transfers."

What qualifies as a Remittance Transfer Error

A "Remittance Transfer Error" occurs if:




Page   I 33
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 42 of 62




•      You paid an incorrect amount to send the Remittance Transfer. For example, you were charged more than
       the total shown on the remittance transfer receipt you received (unless the total shown on the receipt was
       an estimate, and the difference results from application of the actual exchange rate, fees, and taxes).
•      PayPal made a computational or bookkeeping error, such as a miscalculation of the amount the recipient
       received.
•      The amount stated in the remittance transfer receipt was not made available to the recipient, unless:
         •        we stated in the remittance transfer receipt that we used estimates and the difference in the
                  amount received and the amount stated in the remittance transfer receipt results from
                  application of the actual exchange rate, fees, and taxes, or
         •        the problem was caused by extraordinary circumstances outside our control.
•      Funds were available to the recipient later than the date of availability that was disclosed to you on the
       remittance transfer receipt or were not delivered, unless:
         •        extraordinary circumstances outside our control caused the delay, and we could not reasonably
                  anticipate those circumstances,
         •        delays resulted from fraud screenings, or were caused by requirements of the Office of Foreign
                  Assets Controls or similar requirements, or
         •        you (or someone assisting you) made the transfer with fraudulent intent.
•      You request documentation or information concerning the Remittance Transfer, such as information
       required to determine if a Remittance Transfer Error occurred.

What is not considered a Remittance Transfer Error

The following are NOT considered Remittance Transfer Errors:

•      An inquiry about the status of a Remittance Transfer, except where the funds from the transfer were not
       made available to a designated recipient by the disclosed date of availability,
•      A request for information for tax or other recordkeeping purposes,
•      A change requested by the designated recipient, or
•      A change in the amount or type of currency received by the designated recipient from the amount or type
       of currency stated in the disclosure provided you, if we relied on information provided by you in making
       the disclosure.

What to do if you think there has been a Remittance Transfer Error or problem

If you think there has been a Remittance Transfer Error or problem with your Remittance Transfer:

•      Call us at: (888) 221-1161.
•      Write us at: PayPal, Attn: Error Resolution Department, P.O. Box 45950, Omaha, NE 68145-0950.
•      Log in to your PayPal account at paypal.com and go to the Resolution Center and dispute a transaction.

You must contact us within 180 days of the date we promised to you that funds would be made available to the
recipient. When you do, please tell us:

•      Your name, address and telephone number,
•      The error or problem with the transfer, and why you believe it is an error or problem,
•      The name of the person receiving the funds, and if you know it, his or her telephone number or address,
•      The dollar amount of the transfer, and
•      The confirmation code or number of the transaction.

We will determine whether an error occurred within 90 days after you contact us and we will correct any error
promptly. We will tell you the results within 3 Business Days after completing our investigation. If we decide


Page   I 34
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 43 of 62




that there was no error, we will send you a written explanation. You may ask for copies of any documents we
used in our investigation.

OTHER LEGAL TERMS

Communications Between You and Us

If you provide us your mobile phone number, you agree that PayPal and its affiliates may contact you at that
number using autodialed or prerecorded message calls or text messages to: (i) service your PayPal branded
accounts, (ii) investigate or prevent fraud, or (iii) collect a debt. We will not use autodialed or prerecorded
message calls or texts to contact you for marketing purposes unless we receive your prior express written
consent. We may share your mobile phone number with service providers with whom we contract to assist us
with the activities listed above, but we will not share your mobile phone number with third parties for their own
purposes without your consent. You do not have to agree to receive autodialed or prerecorded message calls
or texts to your mobile phone number in order to use and enjoy the products and services offered by
PayPal. You can decline to receive autodialed or prerecorded message calls or texts to your mobile phone
number in several ways, including in your PayPal account settings at www.paypal.com, by contacting customer
support or by calling us at 1-844-629-9108. Standard telephone minute and text charges may apply.

PayPal may communicate with you about your PayPal account and the PayPal services electronically as
described in our Electronic Communications Delivery Policy. You will be considered to have received a
communication from us, if it's delivered electronically, 24 hours after the time we post it to our website or email
it to you. You will be considered to have received a communication from us, if it's. delivered by mail, 3 Business
Days after we send it.

Unless you're communicating with us about a matter where we've specified another notice address (for
example, our Liability for Unauthorized Transactions and Other Errors process), written notices to PayPal must
be sent by postal mail to: PayPal, Inc., Attention: Legal Department, 2211 North First Street, San Jose, California
95131.

You understand and agree that, to the extent permitted by law, PayPal may, without further notice or warning,
monitor or record telephone conversations you or anyone acting on your behalf has with PayPal or its agents
for quality control and training purposes or for our own protection. You acknowledge and understand that
while your communications with PayPal may be overheard, monitored, or recorded not all telephone lines or
calls may be recorded by PayPal, and PayPal does not guarantee that recordings of any particular telephone
calls will be retained or retrievable.

PayPal's Rights

PayPal suspension and termination rights

PayPal, in its sole discretion, reserves the right to suspend or terminate this user agreement, access to or use of
its websites, software, systems (including any networks and servers used to provide any of the PayPal services)
operated by us or on our behalf or some or all of the Pay Pal services for any reason and at any time upon notice
to you and, upon termination of this user agreement, the payment to you of any unrestricted funds held in
your PayPal account.

Security interest

As security for the performance of your obligations under this user agreement, you grant to PayPal a lien on,
and security interest in and to, funds held in your PayPal account.


Page   I 35
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 44 of 62




Amounts owed to PayPal

If the balance in your PayPal account becomes negative for any reason, that negative balance represents an
amount that you owe to PayPal. PayPal may deduct these amounts from funds that are added to your PayPal
account later, either by you or from payments you receive. If you have more than one PayPal account, we may
set off a negative balance in one PayPal account against a balance in your other PayPal account(s), including a
Cash Account. If you continue using your PayPal account when it has a negative balance, you authorize PayPal
to combine the negative balance with any debit or transaction sent from your account when that combination
is disclosed to you in advance of initiating the debit or transaction.

If you hold funds in a PayPal account in multiple currencies, and the balance for one of the currencies becomes
negative for any reason, PayPal may set off the negative balance by using funds you maintain in a different
currency. If you have a negative balance in non-U.S. dollars for a period of 21 days or longer, PayPal will convert
this negative balance to U.S. dollars. In either case, a currency conversion will be necessary, and PayPal's
transaction exchange rate (including our currency conversion spread) will be used.

In addition to the above, if you have a past due amount owed to us, our affiliates, or eBay, PayPal may debit
your PayPal account to pay any amounts that are past due. This includes amounts owed by using our various
products such as Venmo, Xoom or Braintree.

Insolvency proceedings
                                                            ,'
If any proceeding by or against you is commenced under any provision of the United States Bankruptcy Code,
as amended, or under any other bankruptcy or insolvency law, we'll be entitled to recover all reasonable costs
or expenses (including reasonable legal fees and expenses) incurred in connection with the enforcement of
this user agreement.

Assumption of rights

If PayPal invalidates and reverses a payment that you made to a recipient (either at your initiative or otherwise),
you agree that PayPal assumes your rights against the recipient and third parties related to the payment, and
may pursue those rights directly or on your behalf, in PayPal's discretion.

No waiver

Our failure to act with respect to a breach of any of your obligations under this user agreement by you or others
does not waive our right to act with respect to subsequent or similar breaches.

Indemnification and limitation of liability

In this section, we use the term "PayPal" to refer to PayPal, Inc., our parent PayPal Holdings, Inc., and our
affiliates, and each of their respective directors, officers, employees, agents, joint venturers, service providers
and suppliers. Our affiliates include each entity that we control, we are controlled by or we are under common
control with.

Indemnification

You must indemnify PayPal for actions related to your PayPal account and your use of the Pay Pal
services. You agree to defend, indemnify and hold PayPal harmless from any claim or demand (including
reasonable legal fees) made or incurred by any third party due to or arising out of your breach of this user



Page   I 36
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 45 of 62




agreement, your improper use of the PayPal services, your violation of any law or the rights of a third party
and/or the actions or inactions of any third party to whom you grant permissions to use your PayPal account or
access our websites, software, systems (including any- networks and servers used to provide any of the PayPal
services) operated by us or on our behalf, or any of the PayPal services on your behalf.

Limitation of liability

PayPal's liability is limited with respect to your PayPal account and your use of the PayPal services. In no
event shall PayPal be liable for lost profits or any special, incidental or consequential damages (including
without limitation damages for loss of data or loss of business) arising out of or in connection with our
websites, software, systems (including any networks and servers used to provide any of the PayPal services)
operated by us or on our behalf, any of the PayPal services, or this user agreement (however arising, including
negligence), unless and to the extent prohibited by law.

Our liability to you or any third parties in any circumstance is limited to the actual amount of direct
damages. In addition, to the extent permitted by applicable law, PayPal is not liable, and you agree not to hold
PayPal responsible, for any damages or losses (including, but not limited to, loss of money, goodwill, or
reputation, profits, or other intangible losses or any special, indirect, or consequential damages) resulting
directly or indirectly from: (1) your use of, or your inability to use, our websites, software, systems (including any
networks and servers used to provide any of the PayPal services) operated by us or on our behalf, or any of the
PayPal services; (2) delays or disruptions in our websites, software, systems (including any networks and servers
used to provide any of the PayPal services) operated by us or on our behalf and any of the PayPal services; (3)
viruses or other malicious software obtained by accessing our websites, software, systems (including any
networks and servers used to provide any of the PayPal services) operated by us or on our behalf or any of the
PayPal services or any website or service linked to our websites, software or any of the PayPal services; (4)
glitches, bugs, errors, or inaccuracies of any kind in our websites, software, systems (including any networks
and servers used to provide any of the PayPal services) operated by us or on our behalf or any of the PayPal
services or in the information and graphics obtained from them; (5) the content, actions, or inactions of third
parties; (6) a suspension or other action taken with respect to your PayPal account; or (7) your need to modify
your practices, content, or behavior, or your loss of or inability to do business, as a result of changes to this user
agreement or PayPal's policies.

Disclaimer of Warranty and Release

No warranty

The PayPal services are provided "as-is" and without any representation or warranty, whether express,
implied or statutory. PayPal specifically disclaims any implied warranties of title, merchantability, fitness
for a particular purpose and non-infringement.

PayPal does not have any control over the products or services provided by sellers who accept PayPal as a
payment method, and PayPal cannot ensure that a buyer or a seller you are dealing with will actually complete
the transaction or is authorized to do so. PayPal does not guarantee continuous, uninterrupted or secure
access to any part of the PayPal services, and operation of our websites, software, or systems (including any
networks and servers used to provide any of the PayPal services) operated by us or on our behalf may be
interfered with by numerous factors outside of our control. PayPal will make reasonable efforts to ensure that
requests for electronic debits and credits involving bank accounts, debit cards, credit cards, and check
issuances are processed in a timely manner but PayPal makes no representations or warranties regarding the
amount of time needed to complete processing because the PayPal services are dependent upon many factors
outside of our control, such as delays in the banking system or the U.S. or international mail service. Some
states do not allow the disclaimer of implied warranties, so the foregoing disclaimers may not apply to you.



Page   I 37
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 46 of 62




Release of PayPal

If you have a dispute with any other PayPal account holder, you release PayPal from any and all claims,
demands and damages (actual and consequential) of every kind and nature, known and unknown, arising out
of or in any way connected with such disputes. In entering into this release you expressly waive any protections
(whether statutory or otherwise, for example, California Civil Code§ 1542) that would otherwise limit the
coverage of this release to include only those claims which you may know or suspect to exist in your favor at the
time of agreeing to this release.

Agreement to Arbitrate

You and PayPal agree that any claim or dispute at law or equity that has arisen or may arise between us will be
resolved in accordance with the Agreement to Arbitrate provisions set forth below. Please read this information
carefully. Among other things it:

•      Affects your rights and will impact how claims you and we have against each other are resolved.
•      Includes a Prohibition of Class and Representative Actions and Non-Individualized Relief pursuant to which
       you agree to waive your right to participate in a class action lawsuit against us.
•      Requires you to follow the Opt-Out Procedure to opt-out of the Agreement to Arbitrate by mailing us a
       written notice and the opt-out notice must be postmarked no later than 30 days after the date you accept
       this user agreement for the first time.

If a dispute arises between you and PayPal, acting as either a buyer or a seller, our goal is to learn about and
address your concerns. If we are unable to do so to your satisfaction, we aim to provide you with a neutral and
cost effective means of resolving the dispute quickly. Disputes between you and PayPal regarding the PayPal
services may be reported to customer service online through the PayPal Help Center at any time, or by calling
(888) 221-1161 from Mon-Fri 5:00 AM to 10:00 PM PT and Sat-Sun 6:00 AM to 8:00 PM PT.


    Agreement to Arbitrate

    Our Agreement             You and PayPal each agree that any and all disputes or claims that have arisen or
                              may arise between you and PayPal, including without limitation federal and state
                              statutory claims, common law claims, and those based in contract, tort, fraud,
                              misrepresentation or any other legal theory, shall be resolved exclusively through
                              final and binding arbitration, rather than in court, except that you may assert
                              claims in small claims court, if your claims qualify and so long as the matter
                              remains in such court and advances only on an individual (non-class, non-
                              representative) basis. This Agreement to Arbitrate is intended to be broadly
                              interpreted. The Federal Arbitration Act governs the interpretation and
                              enforcement of this Agreement to Arbitrate.

    Prohibition of Class      You and PayPal agree that each of us may bring claims against the other only on
    and Representative        an individual basis and not as a plaintiff or class member in any purported class or
    Actions and Non-          representative action or proceeding. Unless both you and PayPal agree otherwise,
    Individualized Relief     the arbitrator(s) may not consolidate or join more than one person's or party's
                              claims and may not otherwise preside over any form of a consolidated,
                              representative or class proceeding. Also, the arbitrator(s) may award relief
                              (including monetary, injunctive and declaratory relief) only in favor of the
                              individual party seeking relief and only to the extent necessary to provide relief



Page    I 38
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 47 of 62




                         necessitated by that party's individual claim(s). Any relief awarded cannot affect
                         other PayPal customers.

Arbitration Procedures   Arbitration is more informal than a lawsuit in court. Arbitration uses a neutral
                         arbitrator or arbitrators instead of a judge or jury, and court review of an arbitration
                         award is very limited. However, the arbitrator(s) can award the same damages and
                         relief on an individual basis that a court can award to an individual. The
                         arbitrator(s) also must follow the terms of this user agreement as a court
                         would. All issues are for the arbitrator(s) to decide, except that issues relating to
                         arbitrability, the scope or enforceability of this Agreement to Arbitrate, or the
                         interpretation of the Prohibition of Class and Representative Actions and Non-
                         Individualized Relief section above, shall be for a court of competent jurisdiction to
                         decide.

                         The arbitration will be conducted by the American Arbitration Association (referred
                         to as the "AAA") under its rules and procedures, including the AAA's Consumer
                         Arbitration Rules (as applicable), as modified by this Agreement to Arbitrate. The
                         AAA's rules are available at www.adr.org. A party who intends to seek arbitration
                         must first send the other party, by certified mail, a completed Notice of
                         Dispute. You should send this notice to PayPal at: PayPal, Inc., Attn: Litigation
                         Department, Re: Notice of Dispute, 2211 North First Street, San Jose, CA
                         95131. PayPal will send any notice to you to the address we have on file associated
                         with your PayPal account; it is your responsibility to keep your address up to date.
                         All information called for in the notice must be provided including a description of
                         the nature and basis of the claims the party is asserting and the relief sought.

                         If you and PayPal are unable to resolve the claims described in the notice within 30
                         days after the notice is sent, you or PayPal may initiate arbitration proceedings. A
                         form for initiating arbitration proceedings is available on the AAA's website at
                         www.adr.org.

                         The arbitration shall be held in the county in which you reside or at another
                         mutually agreed location. If the value of the relief sought is $10,000 or less, you or
                         PayPal may elect to have the arbitration conducted by telephone or based solely
                         on written submissions, which election shall be binding on you and PayPal subject
                         to the discretion of the arbitrator(s) to require an in-person hearing, if the
                         circumstances warrant. In cases where an in-person hearing is held, you and/or
                         PayPal may attend by telephone, unless the arbitrator(s) require otherwise. Any
                         settlement offer made by you or PayPal shall not be disclosed to the arbitrator(s).

                         The arbitrator(s) will decide the substance of all claims in accordance with
                         applicable law, including recognized principles of equity, and will honor all claims
                         of privilege recognized by law. The arbitrator(s) shall not be bound by rulings in
                         prior arbitrations involving different PayPal customers, but is/are bound by rulings
                         in prior arbitrations involving the same PayPal customer to the extent required by
                         applicable law. The award of the arbitrator(s) shall be final and binding, and
                         judgment on the award rendered by the arbitrator(s) may be entered in any court
                         having jurisdiction thereof.




Page   I 39
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 48 of 62




 Costs of Arbitration   Payment of all filing, administration, and arbitrator fees will be governed by the
                        AAA's rules, unless otherwise stated in this Agreement to Arbitrate. If the value of
                        the relief sought is $10,000 or less, at your request, Pay Pal will pay all filing,
                        administration, and arbitrator fees associated with the arbitration. Any request for
                        payment of fees by PayPal should be submitted by mail to the AAA along with your
                        Demand for Arbitration and PayPal will make arrangements to pay all necessary
                        fees directly to the AAA. If the value of the relief sought is more than $10,000 and
                        you are able to demonstrate that the costs of accessing arbitration will be
                        prohibitive as compared to the costs of accessing a court for purposes of pursuing
                        litigation on an individual basis, PayPal will pay as much of the filing,
                        administration, and arbitrator fees as the arbitrator(s) deem necessary to prevent
                        the cost of accessing the arbitration from being prohibitive. In the event the
                        arbitrator(s) determine the claim(s) you assert in the arbitration to be frivolous,
                        you agree to reimburse PayPal for all fees associated with the arbitration paid by
                        PayPal on your behalf that you otherwise would be obligated to pay under the
                        AAA's rules.

 Severability           With the exception of any of the provisions in the Prohibition of Class and
                        Representative Actions and Non-Individualized Relief section above, if a court
                        decides that any part of this Agreement to Arbitrate is invalid or unenforceable,
                        the other parts of this Agreement to Arbitrate shall still apply. If a court decides
                        that any of the provisions in the Prohibition of Class and Representative Actions
                        and Non-Individualized Relief section above is invalid or unenforceable because it
                        would prevent the exercise of a non-waivable right to pursue public injunctive
                        relief, then any dispute regarding the entitlement to such relief (and only that
                        relief) must be severed from arbitration and may be litigated in court. All other
                        disputes subject to arbitration under the terms of the Agreement to Arbitrate shall
                        be arbitrated under its terms.

 Opt-Out Procedure      If you are a new PayPal customer, you can choose to reject this Agreement to
                        Arbitrate by mailing us a written opt-out notice. The opt-out notice must be
                        postmarked no later than 30 days after the date you accept this user agreement
                        for the first time. You must mail the opt-out notice to PayPal, Inc., Attn: Litigation
                        Department, 2211 North First Street, San Jose, CA 95131.

                        For your CQ_nvenience, we are providing an opt-out notice form you must complete
                        and mail to opt out of this Agreement to Arbitrate. You must complete this form
                        by providing all the information it calls for, including your name, address, phone
                        number, and the email address(es) used to log in to the PayPal account(s) to
                        which the opt-out applies. You must sign the opt-out notice for it to be effective.
                        This procedure is the only way you can opt out of the Agreement to Arbitrate. If
                        you opt out of this Agreement to Arbitrate, all other parts of the user agreement
                        will continue to apply. Opting out of this Agreement to Arbitrate has no effect on
                        any previous, other, or future arbitration agreements that you may have with us.

 Future Amendments to   Notwithstanding any provision in the user agreement to the contrary, you and we
 this Agreement to      agree that if we make any amendment to this Agreement to Arbitrate (other than
 Arbitrate              an amendment to any notice address or website link provided herein) in the
                        future, that amendment shall not apply to any claim that was filed in a legal
                        proceeding against PayPal prior to the effective date of the amendment. The
                        amendment shall apply to all other disputes or claims governed by this Agreement


Page   I 40
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 49 of 62




                             to Arbitrate that have arisen or may arise between you and PayPal. We will notify
                             you of amend men.ts to this Agreement to Arbitrate by posting the amended terms
                             on www.paypal.com at least 30 days before the effective date of the amendments
                             and by providing notice through email. If you do not agree to these amended
                             terms, you may close your PayPal account within the 30-day period and you will
                             not be bound by the amended terms.


Intellectual Property

PayPal's trademarks

"PayPal.com," "PayPal," and all logos related to the PayPal services are either trademarks or registered
trademarks of PayPal or PayPal's licensors. You may not copy, imitate, modify or use them without PayPal's
prior written consent. In addition, all page headers, custom graphics, button icons, and scripts are service
marks, trademarks, and/or trade dress of PayPal. You may not copy, imitate, modify or use them without our
prior written consent. You may use HTML logos provided by PayPal for the purpose of directing web traffic to
the PayPal services. You may not alter, modify or change these HTML logos in any way, use them in a manner
that mischaracterizes PayPal or the PayPal services or display them in any manner that implies PayPal's
sponsorship or endorsement. All right, title and interest in and to the PayPal websites, any content thereon,
the PayPal services, the technology related to the PayPal services, and any and all technology and any content
created or derived from any of the foregoing is the exclusive property of PayPal and its Ii censors.

license grants, generally

If you are using PayPal software such as an API, developer's toolkit or other software application, which may
include software provided by or integrated with software, systems or services of our service providers, that you
have downloaded or otherwise accessed through a web or mobile platform, then PayPal grants you a revocable,
non-exclusive, non-sublicensable, non-transferable, royalty-free limited license to access and/or use PayPal's
software in accordance with the documentation accompanying such software. This license grant applies to the
software and all updates, upgrades, new versions and replacement software. You may not rent, lease or
otherwise transfer your rights in the software to a third party. You must comply with the implementation,
access and use requirements contained in all documentation accompanying the PayPal services. If you do not
comply with implementation, access and use requirements you will be liable for all resulting damages suffered
by you, PayPal and third parties. PayPal may update or discontinue any software upon notice to you. While
PayPal may have (1) integrated certain third party materials and technology into any web or other application,
including its software, and/or (2) accessed and used certain third party materials and technology to facilitate
providing you with the PayPal Services, you have not been granted and do not otherwise retain any rights in or
to any such third party materials. You agree not to modify, alter, tamper with, repair, copy, reproduce, adapt,
distribute, display, publish, reverse engineer, translate, disassemble, decompile or otherwise attempt to create
any source code that is derived from the software or any third party materials or technology, or otherwise
create any derivative works from any of the software or third party materials or technology. You acknowledge
that all rights, title and interest to PayPal's software are owned by PayPal and any third party materials
integrated therein are owned by PayPal's third party service providers. Any other third party software
application you use on the PayPal websites is subject to the license you agreed to with the third party that
provides you with this software. You acknowledge that PayPal does not own, control nor have any responsibility
or liability for any such third party software application you elect to use on any of our websites, software and/or
in connection with the PayPal services.

license grant from you to PayPal; intellectual property warranties




Page   I 41
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 50 of 62




PayPal does not claim ownership of the content that you provide, upload, submit or send to PayPal. Nor does
PayPal claim ownership of the content you host on third-party websites or applications that use PayPal services
to provide payments services related to your content. Subject to the next paragraph, when you provide
content to PayPal or post content using PayPal services, you grant PayPal (and parties that we work with) a non-
exclusive, irrevocable, royalty-free, transferable, and worldwide license to use your content and associated
intellectual property and publicity rights to help us improve, operate and promote our current services and
develop new ones. PayPal will not compensate you for any of your content. You acknowledge that PayPal's use
of your content will not infringe any intellectual property or publicity rights. Further, you acknowledge and
warrant that you own or otherwise control all of the rights of the content you provide, and you agree to waive
your moral rights and promise not to assert such rights against PayPal.

License grant from sellers to PayPal

Notwithstanding the provisions of the prior paragraph, if you are a seller using the PayPal services to accept
payments for goods and services, you hereby grant PayPal and its affiliates a worldwide, non-exclusive,
transferable, sublicensable (through multiple tiers), and royalty-free, fully paid-up, right to use and display
publicly, during the term of this user agreement, your trademark(s) (including but not limited to registered and
unregistered trademarks, trade names, service marks, logos, domain names and other designations owned,
licensed to or used by you) for the purpose of (1) identifying you as a merchant that accepts a PayPal service as
a payment form, and (2) any other use to which you specifically consent.

Miscellaneous

Assignment

You may not transfer or assign any rights or obligations you have under this user agreement without PayPal's
prior written consent. PayPal may transfer or assign this user agreement or any right or obligation under this
user agreement at any time.

Business Days

"Business Day(s)" means Monday through Friday, excluding holidays when PayPal's offices are not considered
open for business in the U.S. Holidays include New Year's Day (January 1), Martin Luther King, Jr.'s Birthday (the
third Monday in January), George Washington's Birthday (the third Monday in February), Memorial Day (the last
Monday in May), Independence Day (July 4), Labor Day (the first Monday in September), Columbus Day (the
second Monday in October), Veterans Day (November 11), Thanksgiving Day (the fourth Thursday in
November) and Christmas Day (December 25). If a holiday falls on a Saturday, PayPal observes the holiday on
the prior Friday. If the holiday falls on a Sunday, PayPal observes the holiday on the following Monday.

Consumer fraud warning

We're always looking for ways to help keep you even more secure. So stay on the lookout for some of these
common scams:

•      Spoofing: a scam mer sends forged or faked electronic documents or emails falsely claiming to be PayPal
       or coming from PayPal but asks you to send money outside your PayPal account.
•      Relative in Need: a scammer impersonates a family member (commonly grandchildren) and claims there is
       an emergency requiring you to send money.
•      Lottery or Prize: a scam mer informs you that you've won a lottery or prize and must send money in order
       to claim it.




Page   I 42
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 51 of 62




•      Debt Collection: a scammer impersonates a debt collector and induces you to send money using threats
       or intimidation.
•      Employment Related: a scam mer instructs you to send money in connection with a fraudulent offer of
       employment.

Always use common sense when sending money. If something sounds too good to be true, it probably is. Only
send money for yourself and not for others. Remember that if you don't send the payment through your
PayPal account, you're not covered by PayPal Purchase Protection. Please let us know immediately if you
believe someone is trying to scam or defraud you by contacting us.

Dormant accounts

If you do not log in to your PayPal account for two or more years, PayPal may close your PayPal account and
send any funds in the PayPal account, including any balance in a linked Cash Account to your primary address
(if we have verified the required identifying information that you have provided to us) or, if required, escheat
(send) those funds to your state of residency. PayPal will determine your state of residency based on the state
listed in the primary address for your PayPal account. If your address is unknown or registered in a foreign
country, the funds in your PayPal account, including any balance in a linked Cash Account will be escheated to
the State of Delaware. Where required, PayPal will send you a notice prior to escheating any funds in your
PayPal account, including any balance in a linked Cash Account. If you fail to respond to this notice, the funds
in your PayPal account, including any balance in a linked Cash Account will be escheated to the applicable
state. If you would like to claim any escheated funds from the applicable state, please contact the applicable
state's unclaimed property administrator.

Governing law

You agree that, except to the extent inconsistent with or preempted by federal law and except as otherwise
stated in this user agreement, the laws of the State of Delaware, without regard to principles of conflict of laws,
will govern this user agreement and any claim or dispute that has arisen or may arise between you and PayPal.

Identity authentication

You authorize PayPal, directly or through third parties, to make any inquiries we consider necessary to verify
your identity. This may include:

•      asking you for further information, such as your date of birth, a taxpayer identification number, your
       physical address and other information that will allow us to reasonably identify you;
•      requiring you to take steps to confirm ownership of your email address or financial instruments;
•      ordering a credit report from a credit reporting agency, or verifying your information against third party
       databases or through other sources; or
•      requiring you to provide your driver's license or other identifying documents.

Anti-money laundering and counter-terrorism financing laws may require that PayPal verify the required
identifying information if you use certain PayPal services. PayPal reserves the right to close, suspend, or limit
access to your PayPal account and/or the PayPal services in the event that, after reasonable enquiries, we are
unable to obtain information about you required to verify your identity.

PayPal is only a payment service provider

We act as a payment service provider only. We do not:




Page   I 43
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 52 of 62




•      Act as an escrow agent with respect to any funds kept in your account;
•      Act as your agent or trustee;
•      Enter into a partnership, joint venture, agency or employment relationship with you;
•      Guarantee the identity of any buyer or seller;
•      Determine if you are liable for any taxes; or
•      Unless otherwise expressly set out in this agreement, collect or pay any taxes that may arise from your use
       of our services.

Privacy

Protecting your privacy is very important to us. Please review our Privacy Statement in order to better
understand our commitment to maintaining your privacy, as well as our use and disclosure of your information.

State disclosures

In addition to reporting complaints against PayPal directly to PayPal as described above, if you are a California
resident, you may report complaints to the California Department of Business Oversight by mail at Department
of Business Oversight, Attn: Consumer Services, 1515 K Street, Suite 200, Sacramento, CA 95814 or online
through its website at http://www.dbo.ca.gov/Consumers/consumer_services.asp. The California Department
of Business Oversight offers assistance with its complaint form by phone at 866-275-2677. If you are a
California resident, you have a right to receive communications about your PayPal account and the PayPal
services by email. To make such a request, send a letter to PayPal to: PayPal, Inc., Attention: Legal Department,
2211 North First Street, San Jose, California 95131), include your email address, and your request for that
information by email.

Florida residents may contact the Florida Department of Financial Services in writing at 200 East Gaines Street,
Tallahassee, Florida, 32399, or by telephone at 1-800-342-2762.

Translation of agreement

Any translation of this user agreement is provided solely for your convenience and is not intended to modify
the terms of this user agreement. In the event of a conflict between the English version of this user agreement
and a version in a language other than English, the English version shall control.

Unlawful internet gambling notice

Restricted transactions as defined in Federal Reserve Regulation GG are prohibited from being processed
through your PayPal account or your relationship with PayPal. Restricted transactions generally include, but are
not limited to, transactions in which credit, electronic fund transfers, checks, or drafts are knowingly accepted
by gambling businesses in connection with unlawful Internet gambling.

Your use of information; Data protection laws

If you receive information about another PayPal customer, you 'must keep the information confidential and only
use it in connection with the PayPal services. You may not disclose or distribute any information about PayPal
users to a third party or use the information for marketing purposes unless you receive that user's express
consent to do so. You may not send unsolicited emails to a PayPal customer or use the PayPal services to
collect payments for sending, or assist in sending, unsolicited emails to third parties.

To the extent that you (as a seller) process any personal data about a PayPal customer pursuant to this
agreement, you agree to comply with the requ_iref'l'!ents of any applicable privacy and data protection laws. You



Page   I 44
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 53 of 62




have your own, independently determined privacy policy, notices and procedures for any such personal data
that you hold as a data controller, including a record of your activities related to processing of personal data
under this agreement.

The privacy and data protection laws that may apply include any associated regulations, regulatory
requirements and codes of practice applicable to the provision of the services described in this agreement. If
you process personal data from Europe pursuant to this agreement, you must comply with the EU Directive
95/46/EC or the General Data Protection Regulation (EU) 2016/679 (GDPR).

In complying with such laws, you will:

•      implement and maintain all appropriate security measures for the processing of personal data; and
•      not knowingly do anything or permit anything to be done which might lead to a breach of any privacy data
       protection laws by PayPal.




Page   I 45
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 54 of 62




                                                   Exhibit A-1
                               Transferring funds from Personal PayPal Accounts.


 If you are a U.S. PayPal account holder, you can
 transfer money out of your balance in two ways. *                 Standard transfer to
 Standard transfers made using your linked bank                                                  Free
                                                                   linked bank account
 account are always free and are usually deposited the
 next business day. ** Now, with Instant Transfer, for a
 fee you can transfer funds even faster to your eligible
 bank account or debit card. Instant Transfers to
 eligible banks and debit cards are typically completed
 in minutes.*** You can choose between your eligible
 linked bank accounts and debit card(s) when you
 make a transfer. Eligible debit cards include Visa and
 MasterCard debit that participate in Instant Transfers.
 Participation of these cards is driven by the card                                              1% of amount
 issuer. Eligible banks include those participating in             Instant Transfer with
                                                                                                 transferred, with a
 The Clearing House Real Time Payments program.
                                                                   eligible linked debit card
                                                                                                 maximum fee of
 Instant Transfer Withdrawal limits for Debit Cards                or bank account
                                                                                                 $10.00
               •    Up to   $5,000 per transaction
               •    Up to   $5,000 per day
               •    Up to   $5,000 per week
               •    Up to   $15,000 per month

 Instant Transfer Withdrawal limits for Bank
               •    Up to $25,000 per transaction




* All transfers are subject to review and could be delayed or stopped if we identify an issue.

**Standard bank transfers made after 7:00 PM ET or on weekends or holidays take longer.

*** Instant Transfers may take up to 30 minutes and may vary by bank.




Page   I 46
                Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 55 of 62




                                                 Exhibit A-2
                             Transferring balance from Business PayPal Accounts.


    If you are a U.S. business PayPal account holder, you
    can transfer money out of your balance in two ways.*          Standard transfer to
    Standard transfers made using your linked bank                                              Free
                                                                  linked bank account
    account are always free and are usually deposited the
    next business day.** Now, with Instant Transfer, for a
    fee you can transfer funds even faster using your
    eligible bank account or debit card. Instant Transfers
    to eligible banks and debit cards are typically
                                                                                                1% of amount
    completed in minutes. *** You can choose between              Instant Transfer with
    your eligible linked bank account(s) and any eligible                                       transferred, with a
    debit cards when you make a transfer. Eligible debit          eligible linked debit card
                                                                                                maximum fee of
    cards include Visa and MasterCard debit that                  or bank account
    participate in Instant Transfers. Participation of these                                    $10.00
    cards is driven by the card issuer. Eligible banks
    include those participating in The Clearing House Real
    Time Payments program.


Instant Transfer Withdrawal Limits for Business Accounts:

•          $50,000 per transaction
•          $100,000 per day
•          $250,000 per week
•          $500,000 per month




*All transfers are subject to review and could be delayed or stopped if we identify an issue.

**Standard bank transfers made after 7:00 PM ET or on weekends or holidays take longer.

*** Instant Transfers may take up to 30 minutes and may vary by bank.




Page    I 47
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 56 of 62




                                                Exhibit B
                                    Sending money to friends and family.


We'll always post the current fees for sending money to friends and family on this page, and we wi II disclose the
fees to you in advance each time you initiate a transaction to send money to a friend or family member. These
fees may change from time to time, and most changes to these fees will be deemed effective at the time and
date of posting. If these fees ever increase, we will provide advance notice on our Policy Updates page. You
must have or open a PayPal account to send or receive money.




                                                Sending in the U.S.

If you are a U.S. PayPal account holder sending money to a friend or family member with a PayPal account in
the U.S., you may pay a fee, depending on how you pay.


   Payment method:                                         Fees:



   Funded by your balance in your business                 Fee is waived.
   PayPal account or in your Pay Pal Cash or PayPal
   Cash Plus account, if you have one, or a bank
   account linked to your PayPal account.



   Funded by a credit card, debit card or PayPal           2.9% of the transaction amount funded this way, plus a
   Credit.                                                 fixed fee (from the table below) based on the currency
                                                           of the transaction.




                                            Sending to other countries.

 If you are a U.S. PayPal account holder sending money to a friend or family member with a PayPal account in a
  country other than the U.S., the fee you pay depends on the Payment Method used and the amount you are
                                                      sending.



                                                                                   Fees

                  Payment Method:                        Transaction Fee                    Funding Fee
       Funded by your PayPal balance or a        5% of the send amount with
       bank account linked to your PayPal        • a minimum of $0.99 USD                  No funding fee
       account.                                  •  a maximum of $4.99 USD


Page   I 48
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 57 of 62




                                                                                          2.9% of the transaction
                                                 5% of the ..send amount with          amount funded this way plus
       Funded by a credit card, debit card or
       PayPal Credit.                            •    a minimum of $0.99 USD                a fixed fee based on
                                                 •    a maximum of $4.99 USD             currency (from the table
                                                                                                   below).




                                  Fixed fees for sending in other currencies.


 Currency                                  Fee                 Currency                     Fee

 Australian Dollar:                        0.30 AUD            New Zealand Dollar:          0.45 NZD

 Brazilian Real:                           0.60 BRL            Norwegian Krone:             2.80 NOK

 Canadian Dollar:                          0.30 CAD            Philippine Peso:             15.00 PHP

 Czech Koruna:                             10.00 CZK           Polish Zloty:                1.35 PLN

 Danish Krone:                             2.60 DKK            Russian Ruble:               10 RUB

 Euro:                                     0.35 EUR           Singapore Dollar:             0.50 SGD

 Hong Kong Dollar:                         2.35 HKD           Swedish Krona:                3.25 SEK

 Hungarian Forint:                         90 HUF              Swiss Franc:                 0.55 CHF

 Israeli Shekel:                           1.20 ILS           Taiwan New Dollar:            10.00TWD

Japanese Yen:                              40JPY              Thai Baht:                    11.00 THB

 Malaysian Ringgit:                        2.00 MYR            U.K. Pounds Sterling:        0.20 GBP

 Mexican Peso:                             4.00 MXN            U.S. Dollar:                 0.30 USO




Page   I 49
               Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 58 of 62




                                                 Exhibit C
                                         Standard Transaction Fees


These fees apply when you sell goods or services online (including using PayPal Payments Standard and PayPal
                                   Checkout) and in your store location.

   •     No startup costs, no termination fee, no monthly fees
   •     Accept PayPal payments, Ven mo, PayPal Credit, and all major credit and debit cards with PayPal
         Checkout
   •     Accept PayPal payments, PayPal Credit, and all major credit cards and debit cards with PayPal Payments
         Standard

If you're selling goods or services    And the funds you are receiving      then you pay:
and the sale occurs:                   are coming from a PayPal
                                       account:

Through an online transaction          In the U.S.                          a fee of 2.9% of the transaction
                                                                            amount plus a fixed fee based on
                                                                            the currency.

                                       Outside the U.S.                     a fee of 4.4% of the transaction
                                                                            amount plus a fixed fee based on
                                                                            the currency.



 In your store location                In the U.S.                           a fee of 2. 7% of the transaction
                                                                             amount

                                       Outside the U.S.                      a fee of 4.2% of the transaction
                                                                             amount



                          Standard transaction fees for charitable organizations

   Discounted credit card processing fees for registered charities with 501(c)(3) status. Learn more about our
                                             discounts for charities.



If you're a verified charitable 501(c}{3}                 then you pay:
organization, and the funds you are receiving are
coming from a PayPal account:


 In the U.S.                                              a fee of 2.2% of the transaction amount plus a fixed
                                                          fee based on the currency.

Outside the U.S.                                          a fee of 3.7% of the transaction amount plus a fixed
                                                          fee based on the currency.



Page   I 50
                Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 59 of 62




                                   Fixed fee for standard transactions

   The following fixed fees apply to standard transactions for online and in-store payments and to donations
                                     received by 501(c)(3) organizations.



              Currency               Fee                 Currency                 Fee

              Australian Dollar:    0.30 AUD             New Zealand Dollar:      0.45 NZD

              Brazilian Real:       0.60 BRL             Norwegian Krone:         2.80 NOK

              Canadian Dollar:       0.30 CAD            Philippine Peso:         15.00 PHP

              Czech Koruna:          10.00 CZK           Polish Zloty:            1.35 PLN

              Danish Krone:          2.60 DKK            Russian Ruble:           10 RUB

              Euro:                 0.35 EUR             Singapore Dollar:        0.50 SGD

              Hong Kong Dollar:      2.35 HKD            Swedish Krona:           3.25 SEK

              Hungarian Forint:     90 HUF               Swiss Franc:             0.55 CHF

              Israeli Shekel:        1.20 ILS            Taiwan New Dollar:       10.00TWD

              Japanese Yen:         40 JPY               Thai Baht:               11.00 THB

              Mexican Peso:         4.00 MXN             U.K. Pounds Sterling:    0.20 GBP

              Malaysian Ringgit:     2.00 MYR            U.S. Dollar:             0.30 USD




Page   I 51
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 60 of 62




                                                   Exhibit D
                                              Micropayment Fees




        If your transactions are less than $10, you can save money with our micropayment processing fees.



If you qualify to receive micropayments pricing and           then you pay:
the funds you are receiving are coming from a PayPal
account in:



The U.S.                                                      a fee of 5.0% of the transaction amount plus a
                                                              fixed fee based on the currency.

Outside the U.S.                                              a fee of 6.5% of the transaction amount plus
                                                              a fixed fee based on the currency.




                                       Fixed Fees for Micropayments



   Currency                            Fee                  Currency                      Fee

   Australian Dollar:                  0.05 AUD             New Zealand Dollar:           0.08 NZD

   Brazilian Real:                     0.10 BRL             Norwegian Krone:              0.47 NOK

   Canadian Dollar:                    0.05 CAD             Philippine Peso:              2.5 PHP

   Czech Koruna:                       1.67 CZK             Polish Zloty:                 0.23 PLN

   Danish Krone:                       0.43 DKK             Russian Ruble:                2 RUB

   Euro:                               0.05 EUR             Singapore Dollar:             0.08 SGD

   Hong Kong Dollar:                   0.39 HKD             Swedish Krona:                0.54 SEK

   Hungarian Forint:                   15 HUF               Swiss Franc:                  0.09 CHF

   Israeli Shekel:                     0.20 ILS             Taiwan New Dollar:            2.00TWD

   Japanese Yen:                       7JPY                 Thai Baht:                    1.80 THB

   Mexican Peso:                       0.55 MXN             U.K. Pounds Sterling:         0.05 GBP

   Malaysian Ringgit:                  0.20 MYR             U.S. Dollar:                  0.05 USO




Page   I 52
                  Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 61 of 62




                                                      Exhibit E
                                          PayPa/ Payouts and Mass Pay Fees
                  If you are using Payouts or Mass Pay to send money to someone with a PayPal account:



Currency of the               In the U.S., using            In the U.S., using traditional   Outside of the U.S., you
payment:                      PayPal's newer Payouts        Mass Pay services, you pay       pay 2% of each recipient's
                              AP/, you pay a flat fee of:   2% of each recipient's           payment amount as a fee
                                                            payment amount as a fee up       up to a maximum amount
                                                            to a maximum amount per          per recipient of:
                                                            recipient of:
Australian Dollar:            0.32 AUD                      1.25 AUD                         24.00 AUD

Brazilian Real:               0.50 BRL                      2.00 BRL                         40.00 BRL

Canadian Dollar:              0.32 CAD                      1.25 CAD                         24.00 CAD

Czech Koruna:                 6.00 CZK                      24.00 CZK                        400.00 CZK

Danish Krone:                 1.50 DKK                      6.00 DKK                         120.00 DKK

Euro:                         0.22 EUR                      0.85 EUR                         16.00 EUR

Hong Kong Dollar:             1.75 HKD                      7.00 HKD                         160.00 HKD

Hungarian Forint:             53 HUF                        210 HUF                          6,000 HUF

Israeli Shekel:               1.00 ILS                      4.00 ILS                         80.00 ILS

Japanese Yen:                 30JPY                         120JPY                           2,000 JPY

Mexican Peso:                 2.75 MXN                      11.00 MXN                        300.00 MXN

Malaysian Ringgit:            N/A                           4.00 MYR                         80.00 MYR

New Zealand Dollar:           0.38 NZD                      1.50 NZD                         30.00 NZD

Norwegian Krone:              1.70 NOK                      6.75 NOK                         120.00 NOK

Philippine Peso:              12.50 PHP                     50.00 PHP                        1,000.00 PHP

Polish Zloty:                 0.75 PLN                      3.00 PLN                         60.00 PLN

Russian Ruble:                60 RUB                        30 RUB                           600 RUB

Singapore Dollar:             0.40SGD                       1.60 SGD                         32.00 SGD

Swedish Krona:                2.25 SEK                      9.00 SEK                         160.00 SEK

Swiss Franc:                  0.33 CHF                      1.30 CHF                         20.00 CHF

Taiwan New Dollar:            8.00TWD                       33.00TWD                         800.00TWD

Thai Baht:                    9.00 THB                      36.00 THB                        800.00 THB

U.K. Pounds Sterling:         0.17 GBP                      0.65 GBP                         14.00 GBP

U.S. Dollar:                  0.25 USD                      1.00 USD                         20.00 USD




  Page   I 53
              Case 4:19-cv-08015-DMR Document 1 Filed 12/06/19 Page 62 of 62




                                            Exhibit F
                                         Chargeback Fees




   Currency             Chargeback Fee           Currency                Chargeback Fee

   Australian Dollar:   22 AUD                   New Zealand Dollar:     28 NZD

   Brazilian Real:      35 BRL                   Norwegian Krone:        125.00 NOK

   Canadian Dollar:     20.00 CAD                Philippine Peso:        900.00 PHP

   Czech Koruna:        400.00 CZK               Polish Zloty:           65.00 PLN

   Danish Krone:        120.00 DKK               Russian Ruble:          640 RUB

   Euro:                16 EUR                   Singapore Dollar:       28.00 SGD

   Hong Kong Dollar:    155!00 HKD               Swedish Krona:          150.00 SEK

   Hungarian Forint:    4,325 HUF                Swiss Franc:            22 CHF

   Israeli Shekel:      75.00 ILS                Taiwan New Dollar:      625 TWD

   Japanese Yen:        1,875 JPY                Thai Baht:              650.00 THB

   Malaysian Ringgit:   65 MYR                   U.K. Pounds Sterling:   14.00 GBP

   Mexican Peso:        250 MXN                  U.S. Dollar:            20.00 USD




Page   I 54
